Execution Copy


 
COMMERCIAL LEASE


 
SUBMISSION NOT AN OPTION


 
EMPLOYEES OR AGENTS OF LANDLORD HAVE NO AUTHORITY TO MAKE OR
AGREE TO MAKE A LEASE OR ANY OTHER AGREEMENT IN CONNECTION
HEREWITH. THE SUBMISSION OF THIS LEASE FOR EXAMINATION AND
NEGOTIATION DOES NOT CONSTITUTE AN OFFER TO LEASE, A RESERVATION OF,
OR OPTION FOR THE PREMISES AND SHALL VEST NO RIGHT IN ANY PARTY.
TENANT OR ANYONE CLAIMING UNDER OR THROUGH TENANT SHALL HAVE THE
RIGHTS TO THE PREMISES AS SET FORTH HEREIN AND THIS LEASE BECOMES
EFFECTIVE AS A LEASE ONLY UPON EXECUTION, ACKNOWLEDGMENT AND
DELIVERY THEREOF BY LANDLORD AND TENANT, REGARDLESS OF ANY
WRITTEN OR VERBAL REPRESENTATION OF ANY AGENT, MANAGER OR
EMPLOYEE OF LANDLORD TO THE CONTRARY.


 
 

 
 

--------------------------------------------------------------------------------

 

Table of Contents
 
SECTION
PAGE

 
ARTICLE I
 
SUMMARY OF BASIC LEASE PROVISIONS
1
SECTION 1.1
 
INTRODUCTION
1
SECTION 1.2
 
BASIC DATA
1
SECTION 1.3
 
ENUMERATION OF EXHIBITS
3
       
ARTICLE II
 
DESCRIPTION OF PREMISES AND APPURTENANT RIGHTS
 
SECTION 2.1
 
LOCATION OF PREMISES
4
SECTION 2.2
 
APPURTENANT RIGHTS AND RESERVATIONS
4
       
ARTICLE III
 
TERM OF LEASE: CONDITION OF PREMISES
5
SECTION 3.1
 
TERM OF LEASE
5
SECTION 3.2
 
CONDITION OF PREMISES
5
SECTION 3.3
 
EXTENSION PERIOD
6
       
ARTICLE IV
 
RENT
8
SECTION 4.1
 
RENT PAYMENTS
8
SECTION 4.2
 
REAL ESTATE TAX
9
SECTION 4.3
 
TENANT'S SHARE OF OPERATING COSTS
10
SECTION 4.4
 
INDEPENDENT COVENANTS
14
       
ARTICLE V
 
USE OF PREMISES
14
SECTION 5.1
 
PERMITTED USE
14
SECTION 5.2
 
COMPLIANCE WITH LAWS
15
SECTION 5.3
 
INSURANCE RISKS
16
SECTION 5.4
 
ELECTRICAL EQUIPMENT
16
SECTION 5.5
 
TENANT’S OPERATIONAL COVENANTS
16
SECTION 5.6
 
SIGNS, BLINDS and DRAPES
17
SECTION 5.7
 
HAZARDOUS MATERIALS
17
       
ARTICLE VI
 
INSTALLATIONS, ALTERATIONS, AND ADDITIONS
18
SECTION 6.1
 
INSTALLATIONS, ALTERATIONS, AND ADDITIONS
18
       
ARTICLE VII
 
ASSIGNMENT AND SUBLETTING
19
SECTION 7.1
 
PROHIBITION
19
SECTION 7.2
 
ACCEPTANCE OF RENT FROM TRANSFEREE
22
       
ARTICLE VIII
 
REPAIRS AND MAINTENANCE
22
SECTION 8.1
 
TENANT OBLIGATIONS
22
SECTION 8.2
 
LANDLORD OBLIGATIONS
22


 
i

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
SERVICES TO BE FURNISHED BY LANDLORD; UTILITIES
23
SECTION 9.1
 
LANDLORD’S SERVICES
23
SECTION 9.2
 
CAUSES BEYOND CONTROL OF THE LANDLORD
23
SECTION 9.3
 
SEPARATELY METERED UTILITIES
24
 
      ARTICLE X  
INDEMNITY
25
SECTION 10.1
 
THE TENANT’S INDEMNITY
25
SECTION 10.2
 
THE TENANT’S RISK
25
SECTION 10.3
 
INJURY CAUSED BY THIRD PARTIES
26
SECTION 10.4
 
SECURITY
26
       
ARTICLE XI
 
INSURANCE
26
SECTION 11.1
 
TENANT INSURANCE OBLIGATIONS
26
SECTION 11.2
 
CONSTRUCTION PERIOD INSURANCE
26
SECTION 11.3
 
LANDLORD’S INSURANCE
27
SECTION 11.4
 
WAIVER OF SUBROGATION
27
       
ARTICLE XII
 
CASUALTY
27
SECTION 12.1
 
DEFINITION OF “SUBSTANTIAL DAMAGE” AND “PARTIAL DAMAGE”
27
SECTION 12.2
 
PARTIAL DAMAGE TO THE BUILDING
28
SECTION 12.3
 
SUBSTANTIAL DAMAGE TO THE BUILDING
28
SECTION 12.4
 
ABATEMENT OF RENT
28
SECTION 12.5
 
MISCELLANEOUS
29
       
ARTICLE XIII
 
EMINENT DOMAIN
29
SECTION 13.1
 
RIGHTS OF TERMINATION FOR TAKING
29
SECTION 13.2
 
PAYMENT OF AWARD
30
SECTION 13.3
 
ABATEMENT OF RENT
30
SECTION 13.4
 
MISCELLANEOUS
30
       
ARTICLE XIV
 
TENANT’S DEFAULT
 
SECTION 14.1
 
TENANT'S DEFAULT
 
       
ARTICLE XV
 
THE LANDLORD’S ACCESS TO PREMISES
34
SECTION 15.1
 
THE LANDLORD'S RIGHT OF ACCESS
34
       
ARTICLE XVI
 
LANDLORD'S MORTGAGES
 
SECTION 16.1
 
SUBORDINATION
35
SECTION 16.2
 
MODIFICATIONS
35
       
ARTICLE XVII
 
MISCELLANEOUS PROVISIONS
35
SECTION 17.1
 
CAPTIONS
35


 
ii

--------------------------------------------------------------------------------

 

SECTION 17.2
BROKERAGE
36
SECTION 17.3
HOLDOVER
36
SECTION 17.4
COUNTERPARTS
36
SECTION 17.5
CONSTRUCTION AND GRAMMATICAL USAGE
36
SECTION 17.6
LETTER OF CREDIT
36
SECTION 17.7
LANDLORD’S ENFORCEMENT EXPENSES
38
SECTION 17.8
NO SURRENDER
38
SECTION 17.9
COVENANT OF QUIET ENJOYMENT
38
SECTION 17.10
NO PERSONAL LIABILITY OF THE LANDLORD
38
SECTION 17.11
NOTICES
38
SECTION 17.12
FINANCIAL INFORMATION
39
SECTION 17.13
RULES AND REGULATIONS
39
SECTION 17.14
RIGHT TO MOVE
39
SECTION 17.15
ESTOPPEL CERTIFICATES
40
SECTION 17.16
SIGNAGE
40
SECTION 17.17
WHEN LEASE BECOMES BINDING
40
SECTION 17.18
MISCELLANEOUS
41
SECTION 17.19
ENTIRE AGREEMENT
41
SECTION 17.20.
ROOF TOP RIGHTS
41
SECTION 17.21.
NOTICE OF LEASE
42
   
RULES AND REGULATIONS
45
EXHIBIT A:
Plan showing the Premises
48
EXHIBIT A-l
Legal Description of Lot
49
EXHIBIT B:
Construction Work Letter
51
EXHIBIT B-l
Construction
52
EXHIBIT B-2
Specifications for Landlord’s Work
56
EXHIBIT B-3
Construction Plans
57
EXHIBIT C:
Term Commencement Date Agreement
58

 


 
iii

--------------------------------------------------------------------------------

 

Execution Copy


 
LEASE
 
This instrument is an indenture of lease by and between Schrafft Center LLC, a
Massachusetts limited liability company ("Landlord") and IntraLinks, Inc., a
Delaware corporation ("Tenant").
 
The parties to this instrument hereby agree with each other as follows:


 
ARTICLE I
SUMMARY OF BASIC LEASE PROVISIONS
 
1.1           INTRODUCTION
 
As further supplemented in the balance of this instrument and its Exhibits, the
following sets forth the basic terms of this Lease, and, where appropriate,
constitutes definitions of certain terms used in this Lease.
 
1.2           BASIC DATA
 
Date:
July 15, 2008
   
Landlord:
Schrafft Center LLC
   
Present Mailing Address of Landlord:
c/o The Flatley Company
 
50 Braintree Hill Office Park
 
Braintree, MA 02184-8754
 
Attn: Commercial/Industrial Division
   
Payment Address:
c/o The Flatley Company
 
50 Braintree Hill Office Park
Braintree, MA 02184-8754
 
Attn: Commercial/Industrial A/R
   
Tenant:
IntraLinks, Inc.
   
Mailing Address of Tenant:
Intralinks, Inc.
 
150 East 42nd Street, 8th Floor
 
New York, NY 10017
  Attn: General Counsel    
Premises:
Approximately 19,575 rentable square feet of floor area comprising the Annex
Building, as identified on Exhibit A attached hereto and made a part hereof.



 
 

--------------------------------------------------------------------------------

 

Lease Term:
Commencing on the Term Commencement Date and ending seven (7) years after the
Rent Commencement Date (plus the partial calendar month immediately following
the Rent Commencement Date if the Rent Commencement Date does not fall on the
first (1st) day of a month).
   
Term Commencement Date:
The date upon which Landlord has Substantially Completed the Landlord’s Work and
delivered the Premises to Tenant (as defined in Exhibit B), which shall be no
later than January 1, 2009.
   
Base Rent:
For the first Lease Year, at the rate of $294,000.00 per annum ($24,500.00 per
month) (based on $24.50 psf for 12,000 square feet);
 
For the second Lease Year, at the rate of $400,000.00 per annum ($33,333.34 per
month) (based on $25.00 psf for 16,000 square feet);
 
For the third and fourth Lease Years, at the rate of $518,737.50 per annum
($43,228.13 per month) (based on $26.50 psf for 19,575 square feet); and
 
For the fifth, six and seventh Lease Years, at the rate of $538,312.50 per annum
($44,859.30 per month) (based on $27.50 psf for 19,575 square feet).
   
Rent Commencement Date:
The later of (i) The Term Commencement Date, or (ii) January 1, 2009.
   
Security Deposit:
$150,000.00 irrevocable letter of credit, in form and substance reasonably
satisfactory to Landlord, as provided in Section 17.6
   
Guarantor of Tenant's Obligations:
None.
   
Permitted Use:
For general office, business administration and software development, and for no
other purpose or purposes.
   
Tenant's Proportionate Share:
3.21%, which is based on the fraction: Square Footage of Tenant’s Premises:
19,575/Aggregate of All the Rentable Square Footage (whether or not rented or
improved within the entire Building of which the Annex Building is a
part):609,536.



 
2

--------------------------------------------------------------------------------

 

Additional Rent:
Tenant shall pay Tenant's Proportionate Share of the increase (i) in Operating
Expenses over the Operating Expense Base and (ii) in Real Estate Taxes over the
Real Estate Tax Base.
     
(i) Operating Expense Base:  The Operating Costs for the Building and Lot for
the Calendar Year ending December 31, 2009.
     
(ii) Real Estate Tax Base:  Real Estate Taxes for the Building and Lot for the
City of Boston Fiscal Year ending June 30, 2009.


Tenant's Insurance Requirements:
Public Liability: TWO MILLION AND 00/100 ($2,000,000.00) Dollars for injury to
one person, TWO MILLION AND 00/100 ($2,000,000.00) Dollars for injury to more
than one person, per incident.
         
Property Damage: TWO MILLION AND 00/100 ($2,000,000.00) Dollars per incident.
     
1.3
 
ENUMERATION OF EXHIBITS
     
Exhibit A:
  Plan showing the Premises      
Exhibit A-1:
  Legal description of Lot      
Exhibit B:
  Construction Work Letter      
Exhibit B-l:
  Construction      
Exhibit B-2:
  Specifications for Landlord’s Work      
Exhibit B-3:
  Construction Plans      
Exhibit C:
  Term Commencement Date Agreement



 
3

--------------------------------------------------------------------------------

 

ARTICLE II
DESCRIPTION OF PREMISES AND APPURTENANT RIGHTS


 
2.1          LOCATION OF PREMISES

 
The Landlord hereby leases to Tenant, and Tenant hereby accepts from Landlord,
the premises (the “Premises”) described as the Annex Building, which is a part
of Landlord’s building (the “Building”) located at The Schrafft Center, with an
address of 529 Main Street, Charlestown, MA consisting of approximately 19,575
square feet of space as identified on Exhibit A. Nothing in Exhibit A shall be
treated as a representation that the Premises or the Building shall be precisely
of the area, dimensions, or shapes as shown, it being the intention of the
parties only to show diagrammatically, rather than precisely, on Exhibit A the
layout of the Premises and the Building.
 
2.2          APPURTENANT RIGHTS AND RESERVATIONS
 
Tenant shall have, as appurtenant to the Premises, the exclusive right to use
the loading dock with double doors attached to the Premises and the rights to
use in common with others entitled thereto the common facilities included in the
Building or the land on which the Building is located (the "Lot"), including
common walkways, driveways, lobbies, hallways, ramps, the stairways and
elevators, necessary for access to said Premises and lavatories nearest thereto,
and the risers, conduits and the Telecommunications Equipment Space of the
Building for Tenant’s telecommunications and computer needs subject to the
provisions of Section 17.20. The legal description of the Lot is attached hereto
as Exhibit A-l. In addition, Tenant shall have the right, in common with others
entitled thereto, to use the amenities located in the Building from time to
time, including the cafeteria, stores, fitness center and day care center, to
the extent such amenities are made available to other tenants of the Building.
Such rights shall always be subject to reasonable rules and regulations from
time to time established by Landlord by suitable notice, applicable to, and
equally enforced against, all tenants of the Building, and to the right of
Landlord to designate and to change from time to time the areas and facilities
so to be used, provided that such changes do not materially adversely interfere
with the use of the Premises for the Permitted Use or Tenant’s access to the
Premises.
 
Tenant shall have the exclusive right to use the four (4) reserved parking
spaces within the area designated on Exhibit A as the “Exclusive Parking Area”
for the use of its employees, agents, representatives and clients. Landlord
shall have the right to identify the Exclusive Parking Area by appropriate
signage and, after prior notice to Tenant as to the method of and procedure for
enforcement (such as a sticker system or towing), to enforce Tenant's exclusive
parking rights. Tenant shall also have the non-exclusive right to use parking
spaces in the general parking lot shown in Exhibit A (the “ General Lot”), free
of charge, on a first come, first serve basis. Tenant shall abide by and shall
ensure that its employees and any other occupants of the Premises abide by the
reasonable rules and regulations governing the General Lot and the Exclusive
Parking Area provided to Tenant by suitable notice and applicable to, and
equally enforced against, all tenants of the Building.
 


 
4

--------------------------------------------------------------------------------

 

Not included in the Premises are the roof or ceiling, the floor and all
perimeter walls of the space identified in Exhibit A, except the inner surfaces
thereof and the perimeter doors and windows. The Landlord reserves the right to
install, use, maintain, repair and replace in the Premises (but in such manner
as not unreasonably to interfere with Tenant's use of the Premises) utility
lines, shafts, pipes, and the like, in, over and upon the Premises, provided
that the same are located above the dropped ceiling (or, if there is no dropped
ceiling, then within three (3) feet of the roof deck), below the floor surfaces
or tight against demising walls or columns. Landlord agrees to repair any damage
to the Premises caused by the installation of any such items. Such utility
lines, shafts, pipes and the like shall not be deemed part of the Premises under
this Lease. The Landlord also reserves the right to alter or relocate any common
facility and to change the lines of the Lot, provided that such changes do not
unreasonably interfere with the use of the Premises for the Permitted Use or
Tenant’s access to Premises.


 
ARTICLE III
TERM OF LEASE: CONDITION OF PREMISES
 
3.1             TERM OF LEASE
 
The term of this Lease shall be the period specified in Section 1.2 hereof as
the “Lease Term” commencing upon the Term Commencement Date specified in Section
1.2. Promptly upon the determination of the date constituting the Term
Commencement Date, the parties hereto shall enter into a term commencement date
agreement substantially in the form of Exhibit C attached hereto and made a part
hereof.
 
3.2             CONDITION OF PREMISES
 
Landlord shall Substantially Complete the Premises and prepare same for
occupancy by Tenant and deliver the Premises to Tenant in accordance with the
Plans, as set forth in Exhibit “B” attached hereto, and subject only to Tenant
Delays and the Force Majeure events listed herein, Landlord agrees to use best
efforts to deliver the Premises no later than January 1, 2009, in accordance
with Exhibit B-l and agrees to use its best efforts to substantially complete
the Landlord’s Work in the Server and Electrical Room on or before October 15,
2008. If Landlord is delayed in the performance of this work because of strikes,
labor difficulties, inability to obtain materials, fire, governmental
regulations, or any other circumstances beyond its control (“Force Majeure”),
then such schedule of completion, will be postponed for a period of time equal
to the delay thus incurred. In the event the Premises are not delivered to
Tenant by January 1, 2009 and such failure is not caused by a Tenant Delay or an
event of Force Majeure then Tenant shall have the right to be compensated by
receiving a rent credit as of the Rent Commencement Date in the amount of one
thousand five hundred dollars ($1,500.00) for each day that the Premises is not
timely delivered. In the event that the Landlord has failed to deliver the
Premises to Tenant in accordance with the terms hereof by April 1, 2009, then
Tenant may, as its sole remedy (other than the rent credit described above)
elect to terminate this Lease by written notice to Landlord. Except as expressly
provided herein, failure on the part of the Landlord to provide occupancy as
herein described shall not constitute a breach or default on the part of the
Landlord under this
 

 
5

--------------------------------------------------------------------------------

 

Lease or give rise to any claims of damage or expenses of any kind against the
Landlord by Tenant, either direct or consequential.
 
Notwithstanding the foregoing, if Tenant's personnel shall occupy all or any
part of the Premises for the conduct of its business prior to the Term
Commencement Date as determined pursuant to the preceding paragraph, such date
of occupancy shall, for all intents and purposes of this Lease, be the Term
Commencement Date.
 
Notwithstanding the foregoing, Tenant shall be permitted to have up to ten
employees on a portion of the Premises for the conduct of its business no later
than October 15, 2008, subject to Tenant Delays. Any such early entrance shall
be at Tenant’s sole risk, shall not interfere with the performance of Landlord’s
Work and shall be subject to all of the terms of this Lease except the payment
of Rent. Landlord may designate which portion of the Premises shall be made
available for these employees, provided such space is reasonably sufficient for
conduct of Tenant’s business by these employees. Upon such early occupancy by
Tenant until the Term Commencement Date, Tenant agrees to pay its pro rata share
of separately metered utilities to the Premises, which share shall be based on
the proportion of the rentable square feet of floor area designated by Landlord
for Tenant’s use pursuant to this subsection to the rentable square feet of
floor area of the Premises.
 
3.3.1    EXTENSION PERIOD   Tenant shall have the right to extend the Term of
the Lease for one (1) five (5) year period (the "Extension Period") at a Base
Rent equal to the greater of (i) 95% of Market Rent and (ii) Base Rent then in
effect, and otherwise on the same terms and conditions as this Lease, except
that there shall be no further rights to extend the Term. Tenant shall exercise
the option for the Extension Period by written notice to Landlord not less than
twelve (12) months before the expiration of the initial Term. At Landlord's
option, Tenant's exercise of the option shall be effective only if, at the time
of the notice and upon the effective date of the Extension Period, there is no
continuing Event of Default (beyond applicable notice and cure periods). In
addition, if there has been any assignment or subletting of this Lease (other
than a Permitted Transfer) by Tenant prior to Tenant's exercise of the Extension
Period, the amount of excess rent payable to Landlord by Tenant pursuant to
Section 7.1 shall increase from seventy-five percent to one hundred percent for
the Extension Period.
 
Landlord shall notify Tenant of the Landlord’s determination of Market Rent
within fifteen (15) business days of Landlord's receipt of Tenant’s notice
exercising the option for the Extension Period. Tenant shall have the right to
withdraw its exercise of the option for the Extension Period or to contest
Landlord's determination of Market Rent, by written notice to Landlord within
fifteen (15) business days after the Landlord’s notice to Tenant. Failure of
Tenant to give notice within such fifteen (15) business day period (time being
of the essence) shall be deemed a waiver by Tenant of its right to contest
Landlord’s determination of Market Rent for the Extension Period or its right to
withdraw its exercise of the option for the Extension Period.

 
6

--------------------------------------------------------------------------------

 

3.3.2      DETERMINATION OF MARKET RENT
 
The Market Rent shall be based on the rent for comparable renewal leases (in
terms of length of term, space and other relevant factors) for space in the
Schrafft Center executed within the preceding twelve (12) month period and for
comparable renewal leases (in terms of length of term, space, and other relevant
factors) for comparable space in the Charlestown area. Tenant shall have fifteen
(15) business days after receipt of Landlord's notice of Market Rent to notify
Landlord that Tenant is contesting same. Tenant's failure to so notify Landlord
within such fifteen (15) day period shall be deemed an acceptance of the Market
Rent set forth in Landlord's notice and a waiver of Tenant's right to contest
Landlord's determination of Market Rent. If Tenant timely contests Landlord's
determination of Market Rent, then the parties shall have thirty (30) days after
Landlord receives Tenant's notice of contest in accordance herewith in which to
agree on the Market Rent for the Extension Period. If the parties agree on the
Market Rent during such thirty (30) day period, Landlord and Tenant shall
execute an amendment to this Lease setting forth the Annual Fixed Rent for the
Extension Period.
 
If the parties are unable to agree on the Market Rent within the thirty (30) day
period, then, within ten (10) days after the expiration of that period, each
party, at its cost and by giving written notice to the other party, shall
appoint a qualified M.A.I. real estate appraiser with at least 5 years'
full-time commercial appraisal experience in the greater Boston metropolitan
area to appraise and set the Market Rent for the Premises in accordance with the
foregoing criteria. If a party does not appoint such an appraiser within ten
(10) days after the other party has given notice of the name of its appraiser,
the single appraiser appointed shall be the sole appraiser and shall set the
Market Rent for the Premises. The two appraisers appointed by the parties as
stated in this paragraph shall meet promptly and attempt to establish the Market
Rent for the Premises. If they are unable to agree within thirty (30) days after
the second appraiser has been appointed, they shall attempt to elect a third
appraiser meeting the qualifications stated in this paragraph within ten (10)
days after the last day the two appraisers are given to set the Market Rent. If
they are unable to agree on the third appraiser, either of the parties to this
Lease, by giving ten (10) days' notice to the other party, can appeal to the
then president of the Greater Boston Real Estate Board, for the selection of a
third appraiser who meets the qualifications stated in this paragraph. Each of
the parties shall bear one-half (1/2) of the cost of appointing and paying the
fee of the third appraiser. The third appraiser, however selected, shall be a
person who has not previously acted in any capacity for either party.
 
Within thirty (30) days after the selection of the third appraiser, a majority
of the appraisers shall set the Market Rent for the Premises. If a majority of
the appraisers are unable to set the Market Rent within the stipulated period of
time, the three appraisals shall be added together and their total divided by
three; the resulting quotient shall be the Market Rent for the Premises.
 
If, however, the low appraisal and/or the high appraisal are more than ten (10%)
percent lower and/or higher than the middle appraisal, the low appraisal and/or
the high appraisal shall be disregarded. If only one appraisal is disregarded,
the remaining two appraisals shall be added
 

 
7

--------------------------------------------------------------------------------

 

together and their total divided by two; the resulting quotient shall be the
Market Rent for the Premises. If both the low appraisal and the high appraisal
are disregarded as stated in this paragraph, the middle appraisal shall be the
Market Rent of the Premises.


 
ARTICLE IV
RENT
 
4.1       RENT PAYMENTS
 
The Base Rent (at the rates specified in Section 1.2 hereof) and the additional
rent or other charges payable pursuant to this Lease (collectively the "Rent")
shall be payable by Tenant to Landlord at the Payment Address or such other
place as Landlord may from time to time designate by notice to Tenant without
any demand whatsoever except as otherwise specifically provided in this Lease
and without any counterclaim, offset or deduction whatsoever, except to the
extent that Tenant would lose the right to assert such claim in an independent
action.
 
(a)           Commencing on the Rent Commencement Date (or, with respect to
monthly installments of Tenant’s Proportionate Share of the increase in Taxes
and Operating Expenses, commencing on the effective dates set forth in Sections
4.2 and 4.3, respectively), Base Rent and monthly installments of Tenant's
Proportionate Share of the Taxes and Tenant's Proportionate Share of Operating
Expenses shall be payable in advance on the first day of each and every calendar
month during the term of this Lease. If the Rent Commencement Date falls on a
day other than the first day of a calendar month, the first payment of Base Rent
which Tenant shall make shall be made on the Rent Commencement Date and shall be
equal to a proportionate part of such monthly Rent for the partial month from
the Rent Commencement Date to the first day of the succeeding calendar month,
and the monthly Rent for such succeeding calendar month. As used in this Lease,
the term “Lease Year” shall mean any twelve (12) month period commencing on the
Rent Commencement Date; provided, however, if the Rent Commencement Date does
not fall on the first day of a month, then the term "lease year" shall mean any
twelve month period commencing on the first day of the month immediately
following the Rent Commencement Date, in which event the first lease year shall
also include the partial month containing the Rent Commencement Date.
 
(b)           Base Rent and the monthly installments of Tenant's Proportionate
Share of the increase in Taxes and Tenant's Proportionate Share of the increase
in Operating Expenses for any partial month shall be paid by Tenant to Landlord
at such rate on a pro rata basis. Any other charges payable by Tenant on a
monthly basis, as hereinafter provided, shall likewise be prorated.
 
(c)           Rent not paid within five (5) days after notice from Landlord
shall bear interest at a rate (the "Lease Interest Rate") equal to the lesser of
(i) the so-called prime rate of interest charged from time to time by Bank of
America, N.A., plus three percent (3%) per annum or (ii) the maximum legally
permissible rate, from the due date until paid.
 

 
8

--------------------------------------------------------------------------------

 

4.2        REAL ESTATE TAX
 
 
(a)           The term "Taxes" shall mean all taxes and assessments (including
without limitation, assessments for public improvements or benefits and water
and sewer use charges), and other charges or fees in the nature of taxes for
municipal services which at any time during or in respect of the Lease Term may
be assessed, levied, confirmed or imposed on or in respect of, or be a lien
upon, the Building and the Lot, or any part thereof, or any rent therefrom or
any estate, right, or interest therein, or any occupancy, use, or possession of
such property or any part thereof, and ad valorem taxes for any personal
property used in connection with the Building or Lot. Without limiting the
foregoing, Taxes shall also include any payments made by Landlord in lieu of
taxes. The Landlord agrees that Tenant's share of any special assessment shall
be determined (whether or not Landlord avails itself of the privilege so to do)
as if Landlord had elected to pay the same in installments over the longest
period of time permitted by applicable law and Tenant shall be responsible only
for those installments (including interest accruing and payable thereon) or
parts of installment that are attributable to periods within the Lease Term.
 
Should the Commonwealth of Massachusetts, or any political subdivision thereof,
or any other governmental authority having jurisdiction over the Building, (1)
impose a tax, assessment, charge or fee, which Landlord shall be required to
pay, by way of substitution for or as a supplement to such Taxes, or (2) impose
an income or franchise tax or a tax on rents in substitution for a tax levied
against the Building or the Lot or any part thereof and/or the personal property
used in connection with the Building or the Lot or any part thereof, all such
taxes, assessments, fees or charges ("Substitute Taxes") shall be deemed to
constitute Taxes hereunder. Taxes shall also include, in the year paid, all fees
and costs incurred by Landlord in seeking to obtain a reduction of, or a limit
on the increase in, any Taxes, regardless of whether any reduction or limitation
is obtained. Notwithstanding anything herein to the contrary, Taxes shall not
include any federal, state or local income, inheritance, estate, succession,
conveyance, transfer, gift, franchise, net income or capital stock tax nor any
interest and penalties assessed by reason of Landlord’s failure to pay such real
estate taxes when due.
 
(b)           As of the date stated below, the Tenant shall pay to Landlord, as
additional rent, Tenant's Proportionate Share of the Taxes assessed against the
Building and Lot which exceeds Tenant's Real Estate Tax Base during any tax year
(i.e., July 1 through June 30, as the same may change from time to time) during
the Lease Term.
 
Effective July 1, 2010, Tenant shall pay monthly, at the time when Rent payments
are due hereunder, an amount equal to one-twelfth (1/12th) of the total of
annual Taxes (as reasonably estimated by Landlord) due from Tenant to Landlord
pursuant to this Article 4.2(b). Promptly after the determination by any taxing
authority of Taxes upon the Building and Lot for each tax year, Landlord shall
make a determination of the Taxes allocated to the Premises, and if the
aforesaid payments theretofore made for such tax year by Tenant exceed the Taxes
allocated to the Premises, such overpayment shall be credited against the
payments thereafter to be made by Tenant pursuant to this paragraph; and if the
Taxes allocated to the Premises for such tax year are greater than such payments
theretofore made on account for such tax year, Tenant shall within
 


 
9

--------------------------------------------------------------------------------

 

ten (10) business days of written notice from the Landlord make a suitable
payment to Landlord. Complete copies of all tax bills from the taxing authority
submitted by Landlord with any such statement shall be conclusive evidence of
the amount of Taxes charged, assessed or imposed. After the full assessment
year, the initial monthly payment on account of the Taxes allocated to the
Premises and due from Tenant pursuant to this Article 4.2(b) shall be replaced
each year by a payment, which is one-twelfth (1/12th) of the Taxes allocated to
the Premises and due from Tenant pursuant to this Article 4.2(b) for the
immediately preceding tax year.
 
(c)           If any Taxes, with respect to which Tenant shall have paid
Tenant’s Proportionate Share, shall be adjusted to take into account any
abatement or refund, Tenant shall be entitled to a credit against rental
obligations hereunder, in the amount of Tenant’s Proportionate Share of such
abatement or refund less Landlord's costs or expenses, including without
limitation appraiser's and attorneys' fees, of securing such abatement or refund
or, if the Lease Term has expired and Tenant has no outstanding monetary
obligations to Landlord, Landlord shall promptly pay such amount to Tenant. The
Tenant shall not apply for any real estate tax abatement without the prior
written consent of Landlord.
 
(d)           Tenant shall pay or cause to be paid, prior to delinquency, any
and all taxes and assessments levied upon all trade fixtures, inventories and
other personal property placed in and upon the Premises by Tenant.
 
4.3         TENANT'S SHARE OF OPERATING COSTS
 
If, in any calendar year of the term of this Lease after the Operating Expense
Base year, Landlord’s Operating Costs exceed the Operating Expense Base, as it
relates to all other charges with the exception of snow removal, which shall be
an amount equal to the average of Landlord’s actual snow removal cost over the
five (5) year period, ending on December 31, 2009 (the amount of such excess,
the “Operating Cost Excess”), Tenant shall after notice as hereinafter provided,
pay to Landlord as additional rent, an amount equal to the product of (a) such
Operating Cost Excess multiplied by (b) the fraction set forth in the definition
of “Tenant’s Proportionate Share” in Section 1.2, (Basic Data), of this Lease.
 
Effective January 1, 2010, Tenant shall pay monthly, at the time when Rent
payments are due hereunder, an amount equal to one-twelfth (1/12th) of the total
annual Operating Costs (as estimated by Landlord) due from Tenant to Landlord
pursuant to Article 4.3 of this Lease. Promptly after the end of each calendar
year thereafter, Landlord shall make a reasonable determination of Tenant’s
share of such Operating Costs; and if the aforesaid payments theretofore made
for such period by Tenant exceed Tenant’s share, such overpayment shall be
credited against the payments thereafter to be made by Tenant pursuant to this
Paragraph; and if Tenant's share is greater than such payments theretofore made
on account for such period, Tenant shall within thirty (30) days of written
notice from the Landlord make a suitable payment to Landlord.
 
The initial monthly payment on account of the Operating Costs shall be replaced
after Landlord's determination of Tenant's share thereof for the preceding
accounting period by a
 
 
10

--------------------------------------------------------------------------------

 

payment which is one-twelfth (1/12th) of Tenant’s actual share thereof for the
immediately preceding period, with adjustments as appropriate where such
preceding period is less than a full twelve-month period. Landlord shall have
the same rights and remedies for non-payment by Tenant of any such amounts due
on account of such Operating Costs as Landlord has hereunder, for the failure of
Tenant to pay Rent as provided for in Article 14 of this Lease.
 
As used in this Lease, the term “Operating Costs” shall mean all costs and
expenses incurred by Landlord in connection with the operation, insuring,
repair, equipping, maintenance, replacement, management and cleaning
(collectively, "the Operation") of the Building, the Building heating,
ventilating, electrical, plumbing, and other systems any parking areas serving
the Building and the Lot (collectively, "the Property"), including, without
limitation, the following:
 
(1)       Except as expressly provided herein, all expenses incurred by Landlord
or Landlord’s agents which shall be directly related to employment of personnel,
including amounts incurred for wages, salaries and other compensation for
services, payroll, social security, unemployment and similar taxes, worker's
compensation insurance, disability benefits, pensions, hospitalization,
retirement plans and group insurance, uniforms and working clothes and the
cleaning thereof, and expenses imposed on Landlord or Landlord's agents pursuant
to any collective bargaining agreement for the services of employees of Landlord
or Landlord's agents in connection with the Operation of the Property, and its
mechanical systems including, without limitation, day and night supervisors,
property manager, accountants, bookkeepers, janitors, carpenters, engineers,
mechanics, electricians and plumbers and personnel engaged in supervision of any
of the persons mentioned above, except for employees above the grade of project
manager; provided that, if any such employee is also employed on other
properties of Landlord such compensation shall be suitably prorated among the
Property and such other properties;
 
(2)       The cost of services, materials and supplies furnished or used in the
Operation of the Property, including, without limitation, the cost to perform
Landlord’s obligations under Sections 8.2 and 9.1 of this Lease;
 
(3)           The amounts paid to managing agents and for reasonable legal and
other professional fees relating to the Operation of the Property, but excluding
such fees paid in connection with (x) negotiations for or the enforcement of
leases; and (y) seeking abatements of Taxes; provided, however, that management
fees shall not exceed prevailing market rates customarily charged by a
responsible third-party management company for properties similar to the
Building in the same geographic region as the Building;
 
(4)           Insurance premiums and the positive difference, if any, between
the amounts of what the insurance premiums would be if such insurance were
maintained without deductibles over the actual premiums for such policies;
 
(5)           Costs for electricity, steam and other utilities required in the
Operation of the Property;
 

 
11

--------------------------------------------------------------------------------

 

(6)           Water and sewer use charges;
 
(7)           The costs of snow-plowing and removal and landscaping;
 
(8)           Amounts paid to independent contractors for services, materials
and supplies furnished for the Operation of the Property;
 
(9)           All other expenses incurred in connection with the Operation of
the Property; and
 
(10)         Any capital expenditure made by Landlord during the term of this
Lease, except as provided in Subsection (m) below, the total cost of which is
not properly includable in Operating Costs for the operating year in which it
was made, shall nevertheless be included in such Operating Costs for the
operating year in which it was made, and Operating Costs for each succeeding
operating year shall include the annual charge-off of such capital expenditure.
Annual charge-off shall be determined by dividing the original capital
expenditure plus an interest factor, reasonably determined by Landlord, as being
the interest rate then being charged for long-term mortgages by institutional
lenders on “like” properties within the locality in which the Building is
located, by the number of years of useful life of the capital expenditure, and
the useful life shall be determined reasonably by Landlord in accordance with
generally accepted accounting principles and practices in effect at the time of
making such expenditure.
 
Notwithstanding the foregoing, the following items shall be excluded from
Operating Expenses:
 
(a)           Expenses for any item or service not provided to Tenant but to
certain other tenant(s) in the Building;
 
(b)           Expenses for any item or service which Tenant pays directly to a
third party or separately pays to Landlord and expenses incurred by Landlord to
the extent the same are chargeable to any other tenant or occupant of the
Property, or third party;
 
(c)           Landlord’s general corporate overhead and administrative expenses;
 
(d)           Fees paid to affiliates of Landlord to the extent that such fees
exceed the customary amount charged for the services provided by unaffiliated
persons or entities of similar skill, competence and experience;
 
(e)           Expenses incurred by Landlord to resolve disputes, enforce or
negotiate lease terms with prospective or existing tenants or in connection with
any financing, sale or syndication of the Property;
 
(f)           Any cost incurred by the negligence or willful misconduct of the
Landlord, its agents and employees;
 

 
12

--------------------------------------------------------------------------------

 

(g)       Penalties, fines and other costs incurred due to violation by the
Landlord of any lease or any laws, rules, regulations or ordinances applicable
to the Building and any interest or penalties due for late payment by Landlord
of any of the Operating Expenses;
 
(h)       Expenses incurred by Landlord to (i) lease space to new tenants or to
retain existing tenants including leasing commissions, advertising and
promotional expenditures, and (ii) prepare, renovate, repaint, redecorate or
perform any other work in any space leased to an existing or prospective tenant
or other occupant of the Building;
 
(i)        Depreciation and amortization, except to the extent provided above;
 
(j)        Interest, principal, points and fees, amortization or other costs and
expenses associated with any debt or rent payable under any ground lease;
 
(k)       Taxes;

 
(1)       Reserves;
 
(m)      Cost of alterations, capital improvements, equipment replacement and
other items which under generally accepted accounting principles are properly
classified as capital expenditures except for capital expenditures (i) which are
for the primary purpose of reducing Operating Expenses, or (ii) which are
required by governmental authority to comply with changes in applicable law
taking effect after the execution of this Lease, in each instance amortized over
the reasonable life of such expenditure in accordance with generally accepted
accounting principles, consistently applied, as provided in Subsection (10)
above;
 
(n)       Payments for rented equipment, the cost of which equipment would
constitute a major capital expenditure of the equipment were purchased but only
to the extent that the capital expenditure itself would be excluded from
Operating Costs if the equipment was purchased;

 
(o)       Costs and expenses incurred by the Landlord in connection with the
repair of damage to the Building or Property caused by fire or other casualty,
insured or required to be insured against hereunder;

 
(p)       Expenses for the replacement of any item covered by any warranty or
guaranty;

 
(q)       The cost of correcting defects in the initial construction of the
Building;

 
(r)       The cost of any item for which the Landlord is reimbursed through
condemnation awards;

 
(s)       Insurance premiums to the extent any unusual tenant activity caused
the Landlord’s existing insurance premiums to increase or requires the Landlord
to purchase additional insurance, but only to the extent such additional cost
can be identified by the insurer; and
 

 
13

--------------------------------------------------------------------------------

 

(t)        Costs and expenses of investigating, monitoring and remediating
hazardous materials on, under or about the Building.
 
Tenant shall have the right, at Tenant’s sole cost and expense except as
expressly provided below, to audit Landlord’s books and records with respect to
Operating Costs to the extent that the same relate to Operating Expense Base or
the amount of Operating Cost Excess payable by Tenant for a period of one (1)
year after Landlord’s delivery of its Statement in respect of such calendar
year’s Operating Costs subject to the following terms and conditions. If Tenant
does not exercise its right within the aforesaid one year prior, then subject to
clause (ii), below, Tenant shall have no right to object to or seek any
adjustment of Operating Cost Excess paid by Tenant for the year covered by such
Statement. If Tenant elects to exercise such audit right it must deliver written
notice of such election to Landlord within such one (1) year period. In no event
may Tenant use a consultant or accountant who is compensated on a contingent fee
basis to perform such audit. In the event any such Tenant audit reveals an error
in the annual amount billed Tenant, (i) Landlord shall promptly refund the
overpayment, together with interest accruing on such overpayment at the Lease
Interest Rate, and if such error is finally determined to be in excess of 4% of
the annual amount billed to Tenant, then Landlord shall pay Tenant’s reasonable
audit costs, and (ii) notwithstanding the limitation in the first sentence of
this subsection, Tenant shall be permitted to examine Landlord’s books and
records with respect to Operating Costs relating to the amount of Operating Cost
Excess payable by Tenant for the two calendar years preceding such audit, and
shall be entitled to refunds of any overpayments made during such period in
accordance with this subsection. If the audit shows any errors in an annual
accounting resulting in any underpayment of Operating Expense Excess, Tenant
shall reimburse Landlord for any such underpayment within 45 days after receipt
of Landlord’s invoice therefore.
 
4.4         INDEPENDENT COVENANTS
 
It is the intention of the parties hereto that the obligations of Tenant
hereunder shall be separate and independent covenants and agreements, and that
Base Rent and all other sums payable by Tenant hereunder shall continue to be
payable in all events, and that the obligations of Tenant hereunder shall
continue unaffected, unless the requirement to pay or perform the same shall
have abated or been terminated pursuant to the express provisions of this Lease.
This Lease shall not terminate and Tenant shall not have any right to terminate
this Lease except as expressly set forth herein or as Tenant may have at law or
in equity.
 
ARTICLE V
USE OF PREMISES
 
5.1         PERMITTED USE
 
Tenant agrees that the Premises shall be used and occupied by Tenant only for
the purposes specified as the Permitted Use thereof in Section 1.2 of this
Lease, and for no other purpose or purposes.

 
14

--------------------------------------------------------------------------------

 

The Tenant shall comply and shall cause its employees, agents, and invitees to
comply with such reasonable rules and regulations as Landlord shall from time to
time establish for the proper regulation of the Building and the Lot, provided
that Landlord gives Tenant reasonable advance notice thereof and that such
additional rules and regulations shall be of general application to and shall be
equally enforced against all the tenants in the Building.
 
5.2         COMPLIANCE WITH LAWS
 
Tenant agrees that no trade or occupation shall be conducted in the Premises or
use made thereof and no use shall be made of the Telecommunications Equipment
Space (as defined below) which will be unlawful, improper, or contrary to any
law, ordinance, by-law, code, rule, regulation or order applicable in the
municipality in which the Premises are located or which will disturb the quiet
enjoyment of the other tenants of the Building. Tenant shall obtain any and all
approvals, permits, licenses, variances and the like from governmental or
quasi-governmental authorities, including without limitation any Architectural
Access Board and Board of Fire Underwriters (collectively, “Approvals ” ) which
are required for Tenant's particular use of the Premises or the
Telecommunications Equipment Space, beyond use for general office use,
including, without limitation, any which may be required for any construction
work and installations, alterations, or additions made by Tenant to, in, on, or
about the Premises or the Telecommunications Equipment Space; provided, however,
that Tenant shall not seek or apply for any Approvals without first having given
Landlord a reasonable opportunity to review any applications for Approvals and
all materials and plans to be submitted in connection therewith and obtaining
Landlord's written consent. In any event, Tenant shall be responsible for all
costs, expenses, and fees in connection with obtaining all Approvals required to
be obtained by Tenant pursuant to this Section 5.2. Tenant's inability to obtain
or delay in obtaining any such Approval shall in no event reduce, delay, or
terminate Tenant's rental, payment, and performance obligations hereunder.
Tenant shall, at its own cost and expense, (i) make all installations, repairs,
alterations, additions, or improvements to the Premises required by any law,
ordinance, by-law, code, rule, regulation or order of any governmental or
quasi-governmental authority provided, however that Tenant shall have no
obligation to make any alteration to the Premises of the Building except to the
extent required because of Tenant’s particular use (other than general office
use) of the Premises or the Telecommunications Space; (ii) keep the Premises
equipped with all required safety equipment and appliances which are required
for Tenant’s particular use of the Premises or the Telecommunications Equipment
Space (beyond general office use) and (iii) comply with all laws, ordinances,
codes, rules, regulations, and orders and the requirements of Landlord’s and
Tenant’s insurers applicable to the Premises, Building and Lot which are
required for Tenant’s particular use of the Premises or the Telecommunications
Equipment Space beyond use for general office. Tenant shall not place a load
upon any floor in the Premises exceeding the lesser of (a) the floor load per
square foot of area, which such floor was designed to carry as certified by
Landlord's architect and (b) the floor load per square foot of area, which is
allowed by law. Landlord reserves the right to prescribe the weight and position
of all business machines and mechanical equipment, including safes, which shall
be placed so as to distribute the weight.
 

 
15

--------------------------------------------------------------------------------

 

The foregoing notwithstanding, Landlord, and not Tenant, shall be responsible
for keeping the Premises equipped with all required safety equipment and
appliances and obtaining all Approvals and making all improvements and
alterations to the Premises and the Building and Lot which are required to cause
the same to comply with all present and future governmental statutes, laws,
rules and orders, unless such improvements and alterations are required by
virtue of Tenant’s particular manner of use of the Premises beyond general
office use.
 
5.3         INSURANCE RISKS
 
Tenant shall not permit any use of the Premises or the Telecommunications
Equipment Space which will make voidable or, unless Tenant pays the extra
insurance premium attributable thereto as provided below, increase the premiums
for any insurance on the Building or on the contents of said property or which
shall be contrary to any law or regulation from time to time established by the
New England Fire Insurance Rating Association (or any successor organization) or
which shall require any alteration or addition to the Building. Tenant shall,
within thirty (30) days after written demand therefor, reimburse Landlord and
all other tenants for the costs of all extra insurance premiums caused by
Tenant’s use of the Premises. Any such amounts shall be deemed to be additional
rent hereunder.
 
5.4         ELECTRICAL EQUIPMENT
 
Landlord represents that the existing electrical distribution system in the
Premises has a capacity of 800 amps at 480 volt. The Tenant shall not, without
Landlord's written consent in each instance, connect to the electrical
distribution system any fixtures, appliances, or equipment which will operate
individually or collectively at a wattage in excess of the existing capacity of
the electrical system serving the Premises, and Landlord may audit Tenant’s use
of electric power to determine Tenant's compliance herewith. If Landlord, in its
sole discretion, permits such excess usage, Tenant will pay for the actual cost
of such excess power as additional rent, together with the cost of installing
any additional risers, meters, or other facilities that may be required to
furnish or measure such excess power to the Premises.
 
5.5         TENANT'S OPERATIONAL COVENANTS
 
(a)       Affirmative Covenants
 
In regard to the use and occupancy of the Premises, Tenant will at its expense:
(1) keep the inside and outside of all interior glass in the doors and windows
of the Premises reasonably clean; (2) replace promptly any cracked or broken
interior glass of the Premises with glass of like kind and quality; (3) maintain
the Premises in a clean, orderly and sanitary condition; (4) keep any garbage,
trash, rubbish or other refuse in vermin-proof containers within the interior of
the Premises until removed; (5) keep all mechanical apparatus in the Premises
and/or Telecommunications Equipment Space free of vibration and loud noise which
may be transmitted beyond the Premises; and (6) comply with and observe all
rules and regulations reasonably established by Landlord from time to time,
provided that Landlord gives Tenant
 



 
16

--------------------------------------------------------------------------------

 

reasonable advance notice thereof and that such additional rules and regulations
shall be of general application to and shall be equally enforced against all the
tenants in the Building.
 
(b)       Negative Covenants
 
In regard to the use and occupancy of the Premises and common areas, Tenant will
not: (7) place or maintain any trash, refuse or other articles in any vestibule
or entry of the Premises, on the sidewalks or corridors adjacent thereto or
elsewhere on the exterior of the Premises so as to obstruct any corridor,
stairway, sidewalk or common area; (8) permit undue accumulations of or burn
garbage, trash, rubbish or other refuse within or without the Premises; (9)
cause objectionable odors to emanate or to be dispelled from the Premises; or
(10) commit any waste upon the Premises or the Telecommunications Equipment
Space or any public or private nuisance or other act or thing which may disturb
the quiet enjoyment of any other tenant or occupant of the Building, or use or
permit the use of any portion of the Premises or the Telecommunications
Equipment Space for any unlawful purpose; (11) park trucks or other vehicles in
a manner that will block access to the loading docks serving the Building.
 
5.6         SIGNS, BLINDS and DRAPES
 
Except as provided in Section 17.16, Tenant shall not place any signs on the
exterior of the Building or on or in any window, public corridor or door visible
from the exterior of the Premises. Except for the existing blinds, no other
drapes or blinds may be put on or in any window nor may any Building drapes or
blinds be removed by Tenant.
 
5.7         HAZARDOUS MATERIALS
 
The Tenant shall not use, handle, store or dispose of any oil, hazardous or
toxic substances, materials or wastes (collectively “Hazardous Materials”) in,
under, on or about the Property except that Tenant may maintain customary office
supplies in amounts and in a manner consistent with reasonable practices and in
compliance with all applicable laws and except for such storage and use
consented to by Landlord in advance which consent may be withheld in Landlord's
sole and absolute discretion. Any Hazardous Materials in the Premises and all
containers therefor, shall be used, kept, stored and disposed of in conformity
with all applicable laws, ordinances, codes, rules, regulations and orders of
governmental authorities. If the transportation, storage, use or disposal of
Hazardous Materials anywhere on the Property by Tenant or Tenant’s employees,
contractors, representatives, agents, or invitees in connection with Tenant's
use of the Premises results in (1) contamination of the soil or surface or
ground water or (2) loss or damage to person(s) or property, then Tenant agrees
(i) to notify Landlord immediately of any contamination, claim of contamination,
loss or damage of which Tenant has knowledge, (ii) after consultation with and
approval by Landlord, to clean up all contamination in full compliance with all
applicable statutes, regulations and standards, and (iii) except to the extent
resulting from the gross negligence or willful misconduct of Landlord or
Landlord’s employees and agents, to indemnify, defend and hold Landlord harmless
from and against any claims, suits, causes of action, costs and fees, including,
without limitation, reasonable attorneys' fees, arising from or connected with
any such contamination, claim of contamination, loss or
 

 
17

--------------------------------------------------------------------------------

 

damage. This provision shall survive the termination of this Lease. No consent
or approval of Landlord shall in any way be construed as imposing upon Landlord
any liability for the means, methods, or manner of removal, containment or other
compliance with applicable law for and with respect to the foregoing. The terms
of this Section 5.7 shall apply to any transportation, storage, use or disposal
of Hazardous Materials irrespective of whether Tenant has obtained Landlord’s
consent therefor but nothing in this Lease shall limit or otherwise modify the
requirement of obtaining Landlord’s prior consent as set forth in the first
sentence of this Section 5.7.
 
ARTICLE VI
INSTALLATIONS, ALTERATIONS, AND ADDITIONS
 
6.1          INSTALLATIONS, ALTERATIONS, AND ADDITIONS
 
Tenant shall not make structural installations, alterations, or additions to the
Premises, but may make nonstructural installations, alterations or additions
provided that Landlord consents thereto in advance and in writing, which consent
shall not be unreasonably withheld, conditioned or delayed. However, after
Substantial Completion, Landlord’s consent shall not be required for any
alteration that satisfies all of the following criteria (a “Cosmetic
Alteration”): (a) is of a cosmetic nature such as painting, wallpapering,
hanging pictures and installing carpeting; (b) is not visible from the exterior
of the Premises or Building; (c) will not affect the Building; and (d) does not
require work to be performed inside the walls, below the floor, or above the
ceiling of the Premises and (e) the cost of such work does not exceed $10,000
per alteration or series of related alterations. In any event, Tenant shall not
demolish the existing office space in the Premises, without the prior written
approval of Landlord, which approval may be withheld in Landlord’s sole and
absolute discretion. Except for Landlord’s Work, in no event shall Landlord's
approval of any proposed installations, alterations, or additions to the
Premises, whether in connection with Tenant's initial leasehold improvements or
otherwise, constitute a representation by Landlord that such work complies with
the requirements of any applicable law or regulation, including without
limitation the requirements of the ADA. Any installations, alterations, or
additions made by Tenant shall be at Tenant's sole cost and expense and shall be
done in a good and workmanlike manner using materials of a quality at least
equivalent to that of the existing improvements and in compliance with the
requirements of Section 5.2; and prior to Tenant's use of the Premises, after
the performance of any such work, Tenant shall procure certificates of occupancy
and any other required certificates. Notwithstanding the foregoing, Landlord
represents that the Landlord has an existing certificate of occupancy for the
Premises which certificate does not limit the number of permitted occupants in
the Premises. Tenant shall not suffer or permit any mechanics' or similar liens
to be placed upon the Premises for labor or materials furnished to Tenant or
claimed to have been furnished to Tenant in connection with work of any
character performed or claimed to have been performed at the direction of
Tenant, and shall cause any such lien to be released of record or bonded over
within ten (10) days after Tenant receives written notice of the same, without
cost to Landlord. Any and all Tenant installations, alterations, and additions,
in or to the Premises, that are intended to become or do become part of the real
estate or fixtures therein (other than trade fixtures that are readily


 

 
18

--------------------------------------------------------------------------------

 

removable without damage to the Premises) including but not limited to
equipment, appliances, and machinery, shall be fully paid for and free and clear
of any and all chattel mortgages, conditional bills of sale, security interests,
or any liens or encumbrances of any kind or nature. At all times when any
installation, alteration, or addition by Tenant is in progress, there shall be
maintained, at Tenant's cost and expense, insurance meeting the requirements of
Article 11 below and certificates of insurance evidencing such coverage shall be
furnished to Landlord prior to the commencement of any such work. Any
installations, alterations or additions made by Tenant to the Premises,
including, without limitation, all utility systems, fixtures, machinery,
equipment, and appliances installed in connection therewith, but excluding
Tenant’s movable personal property and Tenant’s servers, racks, flat screen
monitors or televisions, audio/visual equipment, consoles, and speakers and
similar equipment, shall become the property of Landlord at the termination or
expiration of this Lease, unless Landlord requires, at the time of Landlord’s
approval of such work, Tenant to remove any of the same, in which event Tenant
shall, at its own cost and expense, comply with such requirement and repair any
damage caused by such removal at the termination or expiration of this Lease.
 
It is further agreed and understood that at the termination of this Lease or any
extensions thereof, Tenant shall have restored the Premises and the
Telecommunications Equipment Space to good repair, order and condition in all
respects, including but not limited to repair of all floor surfaces damaged by
the removal of partitions, machinery and equipment, reasonable wear and tear,
damage by fire or other casualty or eminent domain taking excepted, and shall
restore all floor areas to a good condition and repair, reasonable wear and
tear, damage by fire or other casually or eminent domain taking excepted, using
materials to provide a consistent floor surface, reasonably satisfactory to
Landlord; and shall have cleaned and removed accumulations of dirt and
particles, oils, grease, and discolorations from all surfaces resulting from
Tenant's processes and shall leave the Premises broom clean.
 
ARTICLE VII
ASSIGNMENT AND SUBLETTING
 
7.1          PROHIBITION
 
Notwithstanding any other provision of this Lease, Tenant shall not, directly or
indirectly, assign, mortgage, pledge or otherwise transfer, voluntarily or
involuntarily, this Lease or any interest herein or sublet (which term without
limitation, shall include granting of concessions, licenses, and the like) or
allow any other person or entity to occupy the whole or any part of the
Premises, without, in each instance, having first received the express consent
of Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed provided that (i) Tenant shall not assign or sublease any part of the
Premises to any entity with which Landlord is then currently and actively
negotiating, or to any entity which is a tenant of the Building if Landlord has
space available (or becoming available) in the Building comparable to that which
Tenant is offering for sublease or assignment; (ii) the proposed assignee or
subtenant shall have a business reputation and use which is a Permitted Use;
(iii) the proposed assignee or subtenant has the financial ability to fulfill
all of its obligations under the proposed assignment or sublease; and (iv) the
proposed assignee or subtenant agrees in writing, in form acceptable to Landlord
in the
 

 
19

--------------------------------------------------------------------------------

 
 
exercise of reasonable business judgment, that its assignment or sublease shall
be subject to all of the terms and conditions of this Lease including, without
limitation, the obligation to pay all Rent and other amounts provided for under
this Lease and the covenant against further assignment or other transfer or
subletting. Any request for consent under this Section 7.1 shall set forth, in
detail reasonably satisfactory to Landlord, the identification of the proposed
assignee or sublessee, its financial condition and the terms on which the
proposed assignment or subletting is to be made, including, without limitation,
the rent or any other consideration to be paid in respect thereto and such
request shall be treated as Tenant’s warranty, to the best of Tenant’s
knowledge, in respect of the information submitted therewith. Any assignment of
this Lease or subletting of the whole or any part of the Premises (other than to
a Permitted Transferee, as set forth below) by Tenant without Landlord's express
consent shall be invalid, void and of no force or effect. This prohibition
includes, except for the Permitted Transferees, any assignment, subletting, or
other transfer which would occur by operation of law, transfer, or other change
of Tenant's corporate or proprietary structure, including a change in the
partners of any partnership, and the sale, pledge, or other transfer of any of
the issued or outstanding capital stock of any corporate Tenant (unless such
stock is publicly traded on a recognized security exchange or over-the-counter
market).
 
In any case where Landlord shall consent to any assignment or subletting, Tenant
originally named herein shall remain fully liable for Tenant obligations
hereunder, including, without limitation, the obligation to pay the rent and
other amounts provided under this Lease and such liability shall not be affected
in any way by any future amendment, modification, or extension of this Lease or
any further assignment, other transfer, or subleasing and Tenant hereby
irrevocably consents to any and all such transactions. Tenant agrees to pay to
Landlord, within fifteen (15) days of billing therefor, all reasonable legal and
other out-of-pocket expenses incurred by Landlord in connection with any request
to assign or sublet. It shall be a condition of the validity of any permitted
assignment or subletting that the assignee or sublessee agree directly with
Landlord, in form satisfactory to Landlord, to be bound by all Tenant
obligations hereunder, including, without limitation, the obligation to pay all
Rent and other amounts provided for under this Lease and the covenant against
further assignment or other transfer or subletting.
 
Without limiting Landlord's discretion to grant or withhold its consent to any
proposed assignment or subletting, if Tenant requests Landlord's consent to
assign this Lease or sublet all or any portion of the Premises, Landlord shall
have the option, exercisable by notice to Tenant given within thirty (30) days
after Landlord's receipt of such request, to terminate this Lease as of the date
specified in such notice which shall be not less than thirty (30) nor more than
sixty (60) days after the date of such notice for the entire Premises, in the
case of an assignment or subletting of the whole, and for the portion of the
Premises, in the case of a subletting of a portion. In the event of termination
in respect of a portion of the Premises, the portion so eliminated shall be
delivered to Landlord on the date specified in good order and condition,
reasonable wear and tear, damage by fire or other casualty or eminent domain
taking excepted, in the manner provided in Section 8.1 at the end of the Lease
Term and thereafter, to the extent necessary in Landlord’s reasonable judgment,
Landlord, at Tenant’s sole cost and expense, may have access to and may make
modification to the Premises to make such portion a self-contained rental unit
with access to common areas, elevators and the like. Rent and Tenant's
Proportionate Share shall be adjusted according to the extent of the Premises
for which this Lease is terminated.


 
20

--------------------------------------------------------------------------------

 
 
Without limitation of the rights of Landlord hereunder in respect thereto, if
there is any assignment of this Lease by Tenant for consideration or a
subletting of the whole of the Premises by Tenant at a rent which exceeds the
rent payable hereunder by Tenant, or if there is a subletting of a portion of
the Premises by Tenant at a rent in excess of the subleased portion's pro rata
share of the Rent payable hereunder by Tenant, then Tenant shall pay to
Landlord, as additional rent, forthwith upon Tenant's receipt of the
consideration (or the cash equivalent thereof) therefor, in the case of an
assignment, and in the case of a subletting, seventy-five percent (75%) of the
amount of any such excess rent after deducting the costs incurred by Tenant in
good faith applicable to such transfer, including but not limited to brokerage
commissions, reasonable legal fees, rent concessions, alteration allowances and
build-out costs. The provisions of this paragraph shall not apply to transfers
to Permitted Transfereees but shall otherwise apply to each and every assignment
of this Lease and each and every subletting of all or a portion of the Premises,
in each case on the terms and conditions set forth herein. For the purposes of
this Section 7.1, the term "rent" shall mean all rent, additional rent or other
payments and/or consideration payable by one party to another for the use and
occupancy of all or a portion of the Premises.
 
Notwithstanding anything to the contrary herein contained, the requirement of
Landlord’s prior consent and Landlord’s recapture right shall not, however, be
applicable to an assignment of this Lease by Tenant or to any sublease to a
Permitted Transferee, as hereinafter defined.
 
(1)           A “Permitted Transferee” shall be defined as: (i) any entity that
is controlled by, is under common control, or that controls the affiliated
entity, and (ii) any entity which succeeds to Tenant's business by merger,
consolidation, or other form of corporate reorganization, or by the sale of all,
or substantially of the assets of Tenant, provided that such successor entity
has unrestricted net assets immediately following such transaction which are at
least equal to the amount of unrestricted net assets held by the Tenant entity
immediately prior to such transaction.
 
(2)           For the purposes of this Section 6.1, “control” shall mean either:
(i) the direct or indirect ownership of more than 50 percent of the beneficial
interest of the entity in question, or (ii) the right, either directly or
indirectly, to elect or appoint 50% or more of the directors or other
individuals, such as managers of a limited liability company, serving in a
capacity in which they control the ability of such entity to make business
decisions.
 
It shall be a condition to any assignment of Tenant’s interest in the Lease to a
Permitted Transferee that the assignee agrees directly with Landlord to be bound
by all of the obligations of Tenant hereunder, including, without limitation,
the obligation to pay the rent and other amounts provided for under this Lease
(or, in the case of sublease of less than the entire Premises, the obligations
applicable to such subleased portions pro rata share of the rent payable
hereunder by Tenant), the covenant to use the Premises only for the purposes
specifically permitted under this Lease and the covenant against further
assignment. No such assignment shall relieve Tenant herein named of any of its
obligations hereunder, and Tenant shall remain fully liable therefor.


 
21

--------------------------------------------------------------------------------

 
 
7.2         ACCEPTANCE OF RENT FROM TRANSFEREE
 
The acceptance by Landlord of the payment of Rent, additional rent, or other
charges following assignment, subletting, or other transfer prohibited by this
Article VII shall not be deemed to be a consent by Landlord to any such
assignment, subletting, or other transfer, nor shall the same constitute a
waiver of any right or remedy of Landlord.
 
ARTICLE VIII
REPAIRS AND MAINTENANCE
 
8.1         TENANT OBLIGATIONS
 
From and after the date that possession of the Premises is delivered to Tenant
and until the end of the Lease Term, Tenant shall keep the Premises and every
part thereof in good order, condition, and repair, reasonable wear and tear and
damage by casualty, as a result of condemnation, or as a result of the failure
of Landlord to provide services required to be provided hereunder only excepted;
and shall return the Premises to Landlord at the expiration or earlier
termination of the Lease Term in good order, condition and repair, reasonable
wear and tear, damage by fire or other casualty or eminent domain taking
excepted.
 
8.2         LANDLORD OBLIGATIONS
 
Except as may be provided in Articles XII and XIII, Landlord agrees to keep in
good order, condition, and repair, replace, if necessary, and maintain the
structural components and the roof (including roof membrane) of the Building,
the walls, the foundation, floor slabs, the common utility and Building systems
(including HVAC, plumbing, electrical, mechanical and other systems serving the
Premises and the Building), the common hallways, entrances, restrooms and
elevators, the paved surface of the parking areas serving the Building and the
sprinkler system, except that Tenant shall reimburse Landlord, as additional
rent hereunder, for the costs of maintaining, repairing, or otherwise correcting
any condition to the extent caused by negligence or willful misconduct of or an
Event of Default under this Lease of Tenant or any employee, agent, or
contractor of Tenant or any other party for whose conduct Tenant is responsible.
Without limitation, Landlord shall not be responsible to make any improvements
or repairs other than as expressly provided in this Section 8.2, and Landlord
shall not be liable for any failure to make such repairs unless Tenant has given
notice to Landlord of the need to make such repairs and Landlord has failed to
commence to make such repairs within a reasonable time thereafter. If Landlord
shall be in default hereunder under this Section 8.2, which default shall
continue for forty-five (45) days after written notice thereof from Tenant (or
such longer period if reasonably required to complete such repair provided
Landlord diligently pursues such repairs to completion), then Tenant shall have
the right, but not the obligation, to cure such default in which event, Landlord
shall pay Tenant the reasonable costs and expenses incurred in connection
therewith.


 
22

--------------------------------------------------------------------------------

 
 
ARTICLE IX
SERVICES TO BE FURNISHED BY LANDLORD;
UTILITIES

 
9.1         LANDLORD'S SERVICES

 
The Landlord shall provide all Tenant's water and sewer use and reasonable
heating and air-conditioning during the normal heating and cooling season
between the hours of 8:00 A.M. and 6:00 P.M., during normal business days and
8:00 a.m. to 1:00 p.m. on Saturday. The normal cooling season shall be from
April 15th to October 1st of any given year. Normal business days are all days
except Saturday, Sunday, New Year's Day, Memorial Day, July 4th, Labor Day,
Thanksgiving Day, Christmas Day (and the following day when any such day occurs
on Sunday or the preceding day, if the holiday occurs on a Saturday). In
addition, Landlord agrees to furnish elevator service and to light passageways
and stairways during business hours, and to furnish such cleaning service as is
customary in similar buildings in said city or town, all subject to interruption
due to any accident, to the making of repairs, alterations or improvements, to
labor difficulties, to trouble in obtaining fuel, electricity, service or
supplies from the sources from which they are usually obtained for said
building, or to causes beyond Landlord's control. If Tenant shall require
air-conditioning, heating or ventilation outside the hours and days above
specified (“After Hours HVAC”), Landlord shall furnish such service and Tenant
shall pay therefor such charges as may from time to time be in effect. Such
charges are currently $25.00 per hour for 10,000 square feet and are pro rated
for smaller increments of space and may be increased only to the extent
necessary to compensate Landlord for increased out-of-pocket costs in providing
such After Hours HVAC service, without any markup to Landlord. In the event
Tenant introduces into the Premises personnel or equipment, which overloads the
capacity of the building system or in any other way interferes with the system's
ability to perform adequately its proper functions; supplementary systems may if
and as needed at Landlord's option, be provided by Landlord, at Tenant's
expense. Tenant shall be permitted to have access to the Building and the
parking areas described in Section 2.2, twenty-four hours per day, seven days
per week, fifty two weeks per year.   Landlord shall also cause the Premises to
be inspected and exterminated on a regular basis by a reputable, licensed
exterminator, and the cost of such exterminator may be included as part of
Operating Expenses.
 
Landlord shall provide shuttle service from the Building to public
transportation on normal business days (as defined above) between the hours of
6:00 A.M. and 9:00 P.M. Tenant and its employees and visitors shall be permitted
to make use of this service; however, the costs and expenses associated with
providing such shuttle service shall be included in Operating Costs.
 
9.2         CAUSES BEYOND CONTROL OF THE LANDLORD
 
The Landlord shall in no event be liable for failure to perform any of its
obligations under this Lease when prevented from doing so by causes beyond its
reasonable control, including without limitation labor dispute, breakdown,
accident, order or regulation of or by any governmental authority, or failure of
supply, or inability despite the exercise of reasonable diligence to obtain
supplies, parts, or employees necessary to furnish services required under this
Lease, or because


 
23

--------------------------------------------------------------------------------

 
 
of war or other emergency, or for any cause due to any act, neglect, or default
of Tenant or Tenant's servants, contractors, agents, employees, licensees or any
person claiming by, through or under Tenant, and in no event shall Landlord ever
be liable to Tenant for any indirect, special or consequential damages under the
provisions of this Section 9.2 or any other provision of this Lease.
 
If there is any material interruption, curtailment, stoppage, or suspension of
Landlord's Critical Services (as hereinafter defined) resulting from Landlord
Fault (as defined below) and (w) continuing after written notice thereof to
Landlord (or in an emergency situation which threatens the health or safety of
Tenant's employees, oral notice followed by written notice), (x) not caused by
Tenant, (y) such deficiency materially and adversely affects Tenant's ability to
conduct business in a material portion of the Premises, and (z) such condition
renders such portion of the Premises untenantable (individually and
collectively, “Landlord Deficiency”), then Tenant shall, if such Landlord
Deficiency continues for more than seven (7) business days, be entitled to an
equitable abatement of Rent and other charges herein reserved from the date of
the Landlord Deficiency to the extent of Tenant's interference with its use of
the Premises until the same is cured. For purposes hereof, "Landlord's Critical
Services" means life safety systems, electrical, plumbing, HVAC, water service,
or any other maintenance or repair obligation which Landlord has pursuant to the
provisions of the Lease. For the purposes of this Section 9.2, "Landlord Fault"
shall be defined as: (i) the negligence or willful misconduct of Landlord, or
Landlord's agents, employees or contractors, (ii) Landlord’s failure to perform
or provide any service, maintenance or repair which Landlord is required to
perform or provide pursuant to the provisions of the Lease, and (iii) any work
performed by or on behalf of Landlord in or about the Building or the Property.
 
The provisions of this Section 9.2 shall not apply in the event of
untenantability caused by fire, other casually or taking (see Articles XII and
XIII).
 
9.3         SEPARATELY METERED UTILITIES
 
Tenant shall pay directly to the utility, as they become due, all bills for
electricity, gas, water and sewer, and other utilities (whether they are used
for furnishing heat or for other purposes) that are furnished to the Premises
and the Telecommunications Equipment Space and now or hereafter separately
metered or billed by the utility to the Premises. Landlord hereby represents to
Tenant that the meters serving the Premises measure only electric current used
in the plugs and lights within the Premises. All other utilities (including,
without limitation, electricity costs associated with the HVAC System) shall be
part of Operating Costs provided, however, if Tenant has designated computer
rooms or other specialty areas consuming excessive utilities that are part of
Operating Costs, Landlord shall have the right to either charge Tenant for the
utilities used or consumed by Tenant in such designated computer rooms or other
specialty areas as reasonably determined by Landlord, or (ii) cause such
designated computer rooms or other specialty areas to be separately metered, at
Tenant's sole cost and expense. Landlord at Tenant's expense shall purchase and
install all lamps, tubes, bulbs, starters and ballasts.


 
24

--------------------------------------------------------------------------------

 
 
ARTICLE X
INDEMNITY

 
10.1          THE TENANT'S INDEMNITY
 
The Tenant shall indemnify and save harmless Landlord, the directors, officers,
agents, and employees of Landlord, against and from all claims, expenses, or
liabilities of whatever nature (a) arising directly or indirectly from any
default or breach by Tenant or Tenant’s contractors, licensees, agents,
servants, or employees under any of the terms or covenants of this Lease
(including without limitation any violation of Landlord’s Rules and Regulations
and any failure to maintain or repair equipment or installations to be
maintained or repaired by Tenant hereunder) or the failure of Tenant or such
persons to comply with any rule, order, regulation, or lawful direction now or
hereafter in force of any public authority, in each case to the extent the same
are related, directly or indirectly, to the Premises, the Building or the
Telecommunications Equipment Space, or Tenant’s use thereof; or (b) arising
directly or indirectly from any accident, injury, or damage, however caused, to
any person or property, on or about the Premises or the Telecommunications
Equipment Space; or (c) arising directly or indirectly from any accident,
injury, or damage to any person or property occurring outside the Premises but
within the Building, on the roof of the Building, on the Lot or in any of the
parking areas referred to in Section 2.2 of this Lease, where such accident,
injury, or damage results from any act, omission, or negligence on the part of
Tenant, or Tenant’s contractors, licensees, agents, servants, employees, or
customers, or anyone claiming by or through Tenant: provided, however, that in
no event shall Tenant be obligated to indemnify Landlord, the directors,
officers, agents, employees of Landlord, to the extent such claim, expense, or
liability results from any omission, fault, negligence, or other misconduct of
Landlord or the officers, agents, or employees of Landlord on or about the
Premises or the Building.
 
This indemnity and hold harmless agreement shall include, without limitation,
indemnity against all reasonable expenses, reasonable attorney’s fees and
liabilities incurred in connection with any such claim or proceeding brought
thereon and the defense thereof with counsel reasonably acceptable to Landlord.
At the request of Landlord, Tenant shall defend any such claim or proceeding
directly on behalf and for the benefit of Landlord.
 
10.2          THE TENANT'S RISK
 
The Tenant agrees to use and occupy the Premises and to use such other portions
of the Building and the Lot, the parking areas referred to in Section 2.2., and
the Telecommunications Equipment Space, as Tenant is herein given the right to
use at Tenant’s sole risk; and Landlord shall have no responsibility or
liability for any loss or damage, however caused, to furnishings, fixtures,
equipment, or other personal property of Tenant or of any persons claiming by,
through, or under Tenant.

 
25

--------------------------------------------------------------------------------

 

10.3          INJURY CAUSED BY THIRD PARTIES
 
The Tenant agrees that Landlord shall not be responsible or liable to Tenant, or
to those claiming by, through, or under Tenant, for any loss or damage resulting
to Tenant or those claiming by, through, or under Tenant, or its or their
property, that may be occasioned by or through the acts or omissions of persons
occupying any part of the Building, or for any loss or damage from the breaking,
bursting, crossing, stopping, or leaking of electric cables and wires, and
water, gas, sewer, or steam pipes, or like matters; provided, however, that
subject to Sections 9.2 and 11.3, nothing herein shall release Landlord from any
liability caused by the negligence or willful misconduct of Landlord or
Landlord's agents, employees or contractors.
 
10.4          SECURITY
 
Tenant agrees that, in all events, Tenant is responsible for providing security
to the Premises and its own personnel. Landlord shall provide 24 hour security
at the Property and maintain a gate-house at the entrance to the Property;
provided, however, that Landlord may modify the security measures so long as
security provided by Landlord is consistent with security measures for
properties similar to the Building in the same geographic region as the
Building.
 
ARTICLE XI
INSURANCE

 
11.1          TENANT'S INSURANCE OBLIGATIONS

 
Tenant shall carry public liability insurance in a company or companies licensed
to do business in the state in which the Premises are located and reasonably
approved by Landlord. Said insurance shall be in minimum amounts reasonably
required by Landlord from time to time by notice to Tenant and shall name
Landlord as an additional insured, as its interests may appear, and Tenant shall
provide Landlord with evidence, when requested, that such insurance is in full
force and effect. Tenant shall carry property damage insurance for all of its
equipment and for all leasehold improvements above the building standard, which
are made by Landlord or Tenant in and to the Premises, which policies shall name
Landlord as an additional insured. If required by Landlord, receipts evidencing
payment for said insurance shall be delivered to Landlord at least annually by
Tenant and each policy shall contain an endorsement that will prohibit its
cancellation or amendment prior to the expiration of thirty (30) days after
notice of such proposed cancellation or amendment to Landlord. Tenant shall
carry insurance in the initial amounts listed in the Basic Data and shall
provide Landlord with certificates of such Tenant Insurance Requirements on or
prior to the Commencement Date.

 
11.2          CONSTRUCTION PERIOD INSURANCE

 
At any time after Substantial Completion when demolition or construction work is
being performed on or about the Premises or Building by or at the direction of
Tenant, the Tenant shall keep in full force and effect the following insurance
coverage in each instance with policies


 
26

--------------------------------------------------------------------------------

 
 
reasonably acceptable to Landlord, including, without limitation, the amount of
any deductible thereunder:

 
(1)           builder's risk completed value (non-reporting form) in such form
and affording such protections as required by Landlord, naming Landlord and its
mortgagees as additional insureds of which Tenant is given written notice; and
 
(2)           workers' compensation or similar insurance in form and amounts
required by law.
 
Tenant shall cause a certificate or certificates of such insurance to be
delivered to Landlord prior to the commencement of any work in or about the
Building or the Premises, in default of which Landlord shall have the right, but
not the obligation, to obtain any or all such insurance at the expense of
Tenant, in addition to any other right or remedy of Landlord. The provisions of
this Section 11.2 shall survive the expiration or earlier termination of this
Lease.
 
11.3          LANDLORD'S INSURANCE

 
Throughout the Term, Landlord shall maintain, with responsible companies
qualified to do business in the Commonwealth of Massachusetts, insurance on the
building covering the same against fire and other casualty covered in an
"all-risk" policy, at its full replacement cost, in an amount reasonably
determined by Landlord or as are required by Landlord's mortgage lenders from
time to time.

 
11.4          WAIVER OF SUBROGATION

 
Tenant and Landlord each hereby release the other to the extent of their
respective insurance coverage, from any and all liability for any loss or damage
caused by fire or any of the extended coverage casualties or any other casualty
insured against, even if such fire or other casualty shall be brought about by
the fault or negligence of Tenant, Landlord or their agents. Tenant and Landlord
agree that their respective policies covering such loss or damage shall contain
a clause to the effect that this release shall not affect said policies or the
right of Tenant or Landlord, as the case may be, to recover thereunder and
otherwise acknowledging this mutual waiver of subrogation.

 
ARTICLE XII
CASUALTY

 
12.1          DEFINITION OF "SUBSTANTIAL DAMAGE" AND "PARTIAL DAMAGE"

 
The term "substantial damage," as used herein, shall refer to damage, which is
of such a character, that in Landlord's reasonable, good faith estimate the same
cannot, in ordinary course, be expected to be repaired within 90 calendar days
from the time that such repair work would commence. Any damage, which is not
"substantial damage," is "partial damage."



 
27

--------------------------------------------------------------------------------

 

12.2          PARTIAL DAMAGE TO THE BUILDING

 
If during the Lease Term there shall be partial damage to the Building by fire
or other casualty and if such damage shall materially interfere with Tenant's
use of the Premises as contemplated by this Lease, Landlord shall promptly
proceed to restore the Building to substantially the condition in which it was
immediately prior to the occurrence of such damage.

 
12.3          SUBSTANTIAL DAMAGE TO THE BUILDING

 
If during the Lease Term there shall be substantial damage to the Building by
fire or other casualty and if such damage shall materially interfere with
Tenant's use of the Premises as contemplated by this Lease, Landlord shall
promptly restore the Building to the extent reasonably necessary to enable
Tenant's use of the Premises, unless Landlord, within ninety (90) days after the
occurrence of such damage, shall give notice to Tenant of Landlord's election to
terminate this Lease. The Landlord shall have the right to make such election in
the event of substantial damage to the Building whether or not such damage
materially interferes with Tenant's use of the Premises. If Landlord shall give
such notice, then this Lease shall terminate as of the date of such notice with
the same force and effect as if such date were the date originally established
as the expiration date hereof. If Landlord has not restored the Premises to the
extent required under this Section 12.3 within nine (9) months after the date of
such damage or destruction, such nine-month period to be extended to the extent
of any delays of the completion of such restoration due to matters beyond
Landlord's reasonable control, or if the Premises shall be substantially damaged
during the last nine (9) months of the Lease Term then, in either such case,
Tenant may elect to terminate this Lease by giving written notice of such
election to Landlord within thirty (30) days after the end of such nine-month
period and before the substantial completion of such restoration. If Tenant so
elects to terminate this Lease, then this Lease and the term hereof shall cease
and come to an end on the date that is thirty (30) days after the date that
Landlord receives Tenant's termination notice, unless on or before such date
Landlord has substantially completed such restoration.

 
12.4          ABATEMENT OF RENT

 
If during the Lease Term the Building shall be damaged by fire or casualty and
if such damage shall materially interfere with Tenant's use of the Premises as
contemplated by this Lease, a just proportion of the Rent payable by Tenant
hereunder shall abate proportionately for the period in which, by reason of such
damage, there is such interference with Tenant's use of the Premises, having
regard to the extent to which Tenant may be required to discontinue Tenant's use
of the Premises, but such abatement or reduction shall end if and when Landlord
shall have substantially restored the Premises or so much thereof as shall have
been originally constructed by Landlord (exclusive of any of Tenant's fixtures,
furnishings, equipment and the like or work performed therein by Tenant) to
substantially the condition in which the Premises were prior to such damage.


 
28

--------------------------------------------------------------------------------

 

12.5          MISCELLANEOUS

 
In no event shall Landlord have any obligation to make any repairs or perform
any restoration work under this Article XII if prevented from doing so by reason
of any cause beyond its reasonable control, including, without limitation, the
requirements of any applicable laws, codes, ordinances, rules, or regulations,
the refusal of the holder of a mortgage or ground lease affecting the premises
to make available to Landlord the net insurance proceeds attributable to such
restoration, or the inadequacy of such proceeds to fund the full cost of such
repairs or restoration, but reasonably promptly after Landlord ascertains the
existence of any such cause, it shall either terminate this Lease or waive such
condition to its restoration obligations and proceed to restore the Premises as
otherwise provided herein, except that the foregoing shall not alter or limit
Tenant's termination rights or rights to a rent abatement provided in this
Section 12. Further, Landlord shall not be obligated in any event to make any
repairs or perform any restoration work to any alterations, additions, or
improvements to the Premises performed by or at the direction of Tenant (all of
which Tenant shall repair and restore) or to any fixtures in or portions of the
Premises or the Building which were constructed or installed by or at the
direction of Tenant.

 
ARTICLE XIII
EMINENT DOMAIN

 
13.1          RIGHTS OF TERMINATION FOR TAKING

 
If the Premises, or such portion thereof as to render the balance (if
reconstructed to the maximum extent practicable in the circumstances) physically
unsuitable for Tenant's purposes, shall be taken (including a temporary taking
in excess of 180 days) by condemnation or right of eminent domain or sold in
lieu of condemnation, Landlord or Tenant may elect to terminate this Lease by
giving notice to the other of such election not later than thirty (30) days
after Tenant has been deprived of possession.

 
Further, if so much of the Building (which may include the Premises) or the Lot
shall be so taken, condemned or sold or shall receive any direct or
consequential damage by reason of anything done pursuant to public or
quasi-public authority such that continued operation of the same would, in
Landlord's opinion, be uneconomical, Landlord may elect to terminate this Lease
by giving notice to Tenant of such election not later than thirty (30) days
after the effective date of such taking.

 
Should any part of the Premises be so taken or condemned or receive such damage
and should this Lease be not terminated in accordance with the foregoing
provisions, Landlord shall promptly after the determination of Landlord's award
on account thereof, expend so much as may be necessary of the net amount which
may be awarded to Landlord in such condemnation proceedings in restoring the
Premises to an architectural unit that is reasonably suitable to the uses of
Tenant permitted hereunder. Should the net amount so awarded to Landlord be
insufficient to cover the cost of so restoring the Premises, in the reasonable
estimate of Landlord, Landlord may, but shall have no obligation to, supply the
amount of such insufficiency and


 
29

--------------------------------------------------------------------------------

 

restore the Premises to such an architectural unit, with all reasonable
diligence, or Landlord may terminate this Lease by giving notice to Tenant
within a reasonable time after Landlord has determined the estimated cost of
such restoration.

 
13.2          PAYMENT OF AWARD

 
The Landlord shall have and hereby reserves and excepts, and Tenant hereby
grants and assigns to Landlord, all rights to recover for damages to the
Building and the Lot and the leasehold interest hereby created, and to
compensation accrued or hereafter to accrue by reason of such taking or damage,
as aforesaid. The Tenant covenants to deliver such further assignments and
assurances thereof as Landlord may from time to time request. Nothing contained
herein shall be construed to prevent Tenant from prosecuting in any condemnation
proceedings a claim for the value of any of Tenant's trade fixtures installed in
the Premises by Tenant at Tenant's expense and for relocation expenses, provided
that such action shall not affect the amount of compensation otherwise
recoverable hereunder by Landlord from the taking authority.

 
13.3          ABATEMENT OF RENT

 
In the event of any such taking of the Premises, the Rent or a fair and just
proportion thereof, according to the nature and extent of the damage sustained,
shall be suspended or abated, as appropriate and equitable in the circumstances.

 
13.4          MISCELLANEOUS

 
In no event shall Landlord have any obligation to make any repairs under this
Article XIII if prevented from doing so by reason of any cause beyond its
reasonable control, including, without limitation, requirements of any
applicable laws, codes, ordinances, rules, or regulations or requirements of any
mortgagee, except that the foregoing shall not alter or limit Tenant's
termination rights or rights to a rent abatement provided in this Section 13.
Further, Landlord shall not be obligated to make any repairs to any portions of
the Premises or the Building which were constructed or installed by or for some
party other than Landlord and which are not the property of Landlord, and Tenant
shall be obligated to perform any repairs on and restorations to any
alterations, additions, or improvements to the Premises performed by or at the
direction of Tenant.

 
ARTICLE XIV
 
14.1          TENANT'S DEFAULT

 
(a)  Events of Default. The following shall be "Events of Default" under this
Lease:
 
(i) If Tenant shall fail to pay any monthly installment of Rent when due, and
such default shall continue for five (5) business days after receipt of written
notice from Landlord; provided that no such notice shall be required if Tenant
has received two


 
30

--------------------------------------------------------------------------------

 
 
similar notices within three hundred and sixty-five (365) days prior to such
violation or failure;
 
(ii) If Tenant shall fail to timely make any other payment required under this
Lease and such default shall continue for five (5) business days after receipt
of written notice from Landlord; provided that no such notice shall be required
if Tenant has received two similar notices within three hundred and sixty-five
(365) days prior to such violation or failure;
 
(iii) If Tenant shall violate or fail to perform any of the other terms,
conditions, covenants or agreements herein made by Tenant, if such violation or
failure continues for a period of thirty (30) days after receipt of Landlord's
written notice thereof to Tenant (or for violations or failures that reasonably
require more than thirty days to cure, such additional time as reasonably
necessary, provided Tenant promptly commences such cure and diligently pursues
the same to completion);
 
(iv) Tenant's becoming insolvent, as that term is defined in Title 11 of the
United States Code, entitled Bankruptcy, 11 U.S.C. Section 101 et. seq. (the
"Bankruptcy Code"), or under the insolvency laws of any State, District,
Commonwealth or Territory of the United States (the "Insolvency Laws");
 
(v) the appointment of a receiver or custodian for all or a substantial portion
of Tenant's property or assets, or the institution of a foreclosure action upon
all or a substantial portion of Tenant's real or personal property;
 
(vi) the filing of a voluntary petition under the provisions of the Bankruptcy
Code or Insolvency Laws;
 
(vii) the filing of an involuntary petition against Tenant as the subject debtor
under the Bankruptcy Code or Insolvency Laws, which is either not dismissed
within sixty-five (65) days of filing, or results in the issuance of an order
for relief against the debtor, whichever is earlier;
 
(viii) Tenant's making or consenting to an assignment for the benefit of
creditors or a common law composition of creditors; or
 
(ix) Tenant's interest in this Lease being taken on execution in any action
against the Tenant.
 
(b)       Landlord's Remedies. Should an Event of Default occur under this
Lease, Landlord may pursue any or all of the following remedies:
 
(i)           Termination of Lease. Landlord may terminate this Lease by giving
written notice of such termination to Tenant, or by reentry, whereupon the
mailing of such notice of termination addressed to Tenant, or in the case of
reentry, upon such reentry, with or

 
31

--------------------------------------------------------------------------------

 

without notice or demand and with or without process of law, this Lease shall
automatically cease and terminate and Tenant shall be immediately obligated to
quit the Premises. Termination by entry or notice as provided herein shall be
effective and complete upon entry or the mailing of notice, respectively, and
shall require no further action on the part of Landlord including, without
limitation, resort to legal process under applicable law. Any other notice to
quit or notice of Landlord's intention to reenter the Premises is hereby
expressly waived. If Landlord elects to terminate this Lease, everything
contained in this Lease on the part of Landlord to be done and performed shall
cease without prejudice, subject, however, to the right of Landlord to recover
from Tenant all Annual Rent and Additional Rent and any other sums accrued up to
the time of termination or recovery of possession by Landlord, whichever is
later.
 
(ii)   Suit for Possession. Landlord may proceed to recover possession of the
Premises under and by virtue of the provisions of the laws of the state in which
the Premises are located or by such other proceedings, including reentry and
possession, as may be applicable.
 
(iii)   Reletting of Premises. Should this Lease be terminated before the
expiration of the Term of this Lease by reason of an Event of Default as
hereinabove provided, or if Tenant shall abandon or vacate the Premises before
the expiration or termination of the Term of this Lease without having paid the
full rental for the remainder of such Term, Landlord shall have the option, but
not the obligation, to relet the Premises for such rent and upon such terms as
are not unreasonable under the circumstances and, if the full Annual Rent and
Additional Rent reserved under this Lease (and any of the costs, expenses or
damages indicated below) shall not be realized by Landlord, Tenant shall be
liable for all damages sustained by Landlord, including, without limitation,
deficiency in rent, reasonable attorneys' fees, brokerage fees and expenses of
placing the Premises in first-class rentable condition including without
limitation any alterations and improvements. Landlord, in putting the Premises
in good order or preparing the same for rerental may, at Landlord's option, make
such alterations, repairs or replacements in the Premises as Landlord, in its
sole judgment, considers advisable and necessary for the purpose of reletting
the Premises, and the making of such alterations, repairs, or replacements shall
not operate or be construed to release Tenant from liability hereunder as
aforesaid. Landlord shall in no event be liable in any way whatsoever for
failure to relet the Premises, or in the event that the Premises are relet, for
failure to collect the rent under such reletting, and in no event shall Tenant
be entitled to receive the excess, if any, of such net rent collected over the
sums payable by Tenant to Landlord hereunder. Landlord shall use reasonable
efforts to mitigate its damages based upon Tenant's default.
 
(iv)   Acceleration of Payment. If Tenant shall fail to pay any monthly
installment of Rent pursuant to the terms of this Lease, within the ten (10)
days of receipt of written notice from Landlord that such payment is due and
payable, for three (3) consecutive months, or three (3) times in any period of
twelve (12) consecutive months, then Landlord may, by giving written notice to
Tenant, exercise any of the following options: (A) declare the rent reserved
under this Lease for the next six (6) months (or at Landlord's

 
32

--------------------------------------------------------------------------------

 

option for a lesser period) to be due and payable within ten (10) days of such
notice; or (B) require an additional security deposit, in the form of an
irrevocable letter of credit, to be paid to Landlord within ten (10) days of
such notice in an amount not to exceed six (6) months rent. Landlord may invoke
any of the options provided for herein at any time during which an Event of
Default remains uncured.
 
 (v)   Monetary Damages. Any damage or loss of rent sustained by Landlord may be
recovered by Landlord, at Landlord's option, at the time of the reletting, or in
separate actions, from time to time, as said damage shall have been made more
easily ascertainable by successive relettings, or at Landlord's option in a
single proceeding deferred until the expiration of the Term of this Lease (in
which event Tenant hereby agrees that the cause of action shall not be deemed to
have accrued until the date of expiration of said Term) or in a single
proceeding prior to either the time or reletting or the expiration of the Term
of this Lease. In addition, should it be necessary for Landlord to employ legal
counsel to enforce any of the provisions herein contained, Tenant agrees to pay
all reasonable attorney's fees and court costs reasonably incurred.
 
(vi)   Cumulative Remedies. In the event of an Event of Default by Tenant of any
of the covenants or provisions hereof, Landlord shall have the right of
injunction and the right to invoke any remedy allowed at law or in equity as if
reentry, summary proceedings and other remedies were not provided for herein.
Mention in this Lease of any particular remedy shall not preclude Landlord from
any other remedy, in law or in equity, whether or not mentioned herein.
Landlord's election to pursue one or more remedies, whether as set forth herein
or otherwise, shall not bar Landlord from seeking any other or additional
remedies at any time and in no event shall Landlord ever be deemed to have
elected one or more remedies to the exclusion of any other remedy or remedies.
Any and all rights and remedies that Landlord may have under this Lease, and at
law and in equity, shall be cumulative and shall not be deemed inconsistent with
each other, and any two or more of all such rights and remedies may be exercised
at the same time insofar as permitted by law. Tenant hereby expressly waives any
and all rights of redemption granted by or under any present or future laws in
the event of Tenant being evicted or dispossessed due to an Event of Default, or
in the event of Landlord obtaining possession of the Premises, by reason of any
Event of Default.
 
(c)           Waiver. If, under the provisions hereof, Landlord shall institute
proceedings against Tenant and a compromise or settlement thereof shall be made,
the same shall not constitute a waiver of any other covenant, condition or
agreement herein contained, nor of any of Landlord's rights hereunder. No waiver
by Landlord of any breach of any covenant, condition or agreement herein
contained shall operate as a waiver of such covenant, condition, or agreement
itself, or of any subsequent breach thereof. No payment by Tenant or receipt by
Landlord of a lesser amount than the monthly installments of rent herein
stipulated shall be deemed to be other than on account of the earliest
stipulated rent, nor shall any endorsement or statement on any check or letter
accompanying a check for payment of Rent or any other sum be deemed an accord
and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord's right to recover the balance of such Rent or any other
sum or so pursue any other remedy

 
33

--------------------------------------------------------------------------------

 

provided in this Lease. No reentry by Landlord, and no acceptance by Landlord of
keys from Tenant, shall be considered an acceptance of a surrender of the Lease
or Premises.

 
(d)           Right of Landlord to Cure Tenant's Default. If an Event of Default
occurs, then Landlord may, but shall not be required to, make such payment or do
such act, and charge the amount of the expense thereof, if made or done by
Landlord, with interest thereon at the rate per annum which is four percent (4%)
greater than the "base lending rate" then in effect at Fleet National Bank,
Boston, Massachusetts, or the highest rate permitted by law, whichever may be
less; with it being the express intent of the parties that nothing herein
contained shall be construed or implemented in such a manner as to allow
Landlord to charge or receive interest in excess of the maximum legal rate then
allowed by law. Such payment and interest shall constitute Additional Rent
hereunder due and payable with the next monthly installment of Rent; but the
making of such payment or the taking of such action by Landlord shall not
operate to cure such default or to stop Landlord from the pursuit of any remedy
to which Landlord would otherwise be entitled.
 
(e)           Late Payment. If Tenant fails to pay any installment of Rent on or
before the first (1st) day of the calendar month when such installment becomes
due and payable and such default shall continue for ten (10) days after receipt
of written notice from Landlord, Tenant shall pay to Landlord a late charge of
five percent (5%) of the amount of such installment, and, in addition, such
unpaid installment shall bear interest at the rate per annum which is four
percent (4%) greater than the "base lending rate" then in effect at Fleet
National Bank, Boston, Massachusetts, or the highest rate permitted by law,
whichever may be less; with it being the express intent of the parties that
nothing herein contained shall be construed or implemented in such manner as to
allow Landlord to charge or receive interest in excess of the maximum legal rate
then allowed by law. Such late charge and interest shall constitute Additional
Rent hereunder due and payable with the next monthly installment of Rent due, or
if payments have been accelerated pursuant to this Article 14, due and payable
promptly after notice from Landlord.
 
(f)           Intentionally deleted.
 
ARTICLE XV
THE LANDLORD'S ACCESS TO PREMISES

 
15.1          THE LANDLORD'S RIGHT OF ACCESS

 
The Landlord and its agents, contractors, and employees shall have the right to
enter the Premises at all reasonable hours upon reasonable advance notice or any
time in case of emergency, for the purpose of inspecting or of making repairs or
alterations, to the Premises or the Building or additions to the Building, and
Landlord shall also have the right to make access available at all reasonable
hours to prospective or existing mortgagees or purchasers of any part of the
Building. Landlord agrees to use reasonable efforts to minimize any
interruptions to Tenant's business or of Tenant's use of the Premises, in making
repairs or alterations or in accessing the Premises.


 
34

--------------------------------------------------------------------------------

 

For a period commencing twelve (12) months prior to the expiration of the Lease
Term, Landlord may have reasonable access to the Premises at all reasonable
hours for the purpose of exhibiting the same to prospective tenants.
 
ARTICLE XVI

 
16.1          SUBORDINATION

 
Upon the written request of Landlord, Tenant shall enter into a recordable
agreement with the holder of any present or future mortgage of the Premises,
Building or Lot which shall provide that (i) this Lease shall be subordinated to
such mortgage, (ii) in the event of foreclosure of said mortgage or any other
action thereunder by the mortgagee, the mortgagee (and its successors in
interest) and Tenant shall be directly bound to each other to perform the
respective undischarged obligations of Landlord and Tenant hereunder (in the
case of Landlord accruing or continuing after such foreclosure or other action
and in the case of Tenant whether accruing before or after such foreclosure or
other action), (iii) this Lease shall continue in full force and effect, and
(iv) Tenant's rights hereunder shall not be disturbed, except as in this Lease
provided. The word "mortgage" as used herein includes mortgages, deeds of trust
and all similar instruments, all modifications, extensions, renewals and
replacements thereof, and any and all assignments of the Landlord's interest in
this Lease given as collateral security for any obligation of Landlord.

 
16.2          MODIFICATIONS

 
In the event that any holder or prospective holder of any mortgage, as
hereinbefore defined, which includes the Premises as part of the mortgaged
Premises, shall request any modification of any of the provisions of this Lease,
other than a provision that reduces Landlord's obligations to Tenant or
adversely impacts or alters Tenant rights and obligations under this Lease,
including but not limited to provisions directly related to the Annual Rent,
Additional Rent or other sums payable hereunder, the duration of the Term
hereof, or the size, use or location of the Premises, Tenant agrees that Tenant
will enter into a written agreement in recordable form with such holder or
prospective holder which shall effect such modification and provide that such
modification shall become effective and binding upon Tenant and shall have the
same force and effect as an amendment to this Lease in the event of foreclosure
or other similar action taken by such holder or prospective holder or by anyone
claiming by, through or under such holder or prospective holder.

 
ARTICLE XVII
MISCELLANEOUS PROVISIONS
 
17.1          CAPTIONS

 
The captions throughout this Lease are for convenience or reference only and
shall in no way be held or deemed to define, limit, explain, describe, modify,
or add to the interpretation, construction, or meaning of any provision of this
Lease.


 
35

--------------------------------------------------------------------------------

 
 
17.2       BROKERAGE

 
Tenant and Landlord represent and warrant to each other that they have not dealt
with any brokers in connection with this Lease other than The Stevens Group (the
"Broker") and Landlord and Tenant agree to indemnify and save the other harmless
from any liability that may arise if the foregoing representation is inaccurate
in any respect, including reasonable attorneys fees. Landlord agrees to pay any
broker's commission or finder's fees due to Broker in accordance with a separate
agreement between Landlord and Broker.

 
17.3       HOLDOVER

 
If Tenant remains in the Premises after the termination of this Lease, by its
own terms or for any other reason, such holding over shall not be deemed to
create any tenancy, but Tenant shall be a tenant at sufferance only, at a daily
rate equal to double the Rent applicable immediately prior to such termination
plus the then applicable additional rent and other charges under this Lease.
Tenant shall also pay to Landlord all damages, direct or indirect, sustained by
Landlord by reason of any such holding over. Otherwise, such holding over shall
be on the terms and conditions set forth in this Lease as far as applicable.

 
17.4       COUNTERPARTS

 
This Lease is executed in any number of counterparts, each copy of which is
identical, and any one of which shall be deemed to be complete in itself and may
be introduced in evidence or used for any purpose without the production of the
other copies.
 
17.5       CONSTRUCTION AND GRAMMATICAL USAGE
 
This Lease shall be governed, construed and interpreted in accordance with the
laws of The Commonwealth of Massachusetts, and Tenant agrees to submit to the
personal jurisdiction of any court (federal or state) in said Commonwealth for
any dispute, claim or proceeding arising out of or relating to this Lease. In
construing this Lease, feminine or neuter pronouns shall be substituted for
those masculine in form and vice versa, and plural terms shall be substituted
for singular and singular for plural in any place in which the context so admits
or requires. If there be more than one party tenant, the covenants of Tenant
shall be the joint and several obligations of each such party and, if Tenant is
a partnership, the covenants of Tenant shall be the joint and several
obligations of each of the partners and the obligations of the firm.
 
17.6       LETTER OF CREDIT

 
(a)           Tenant shall deliver to Landlord a clean, unconditional,
irrevocable, transferable letter of credit (the "Letter of Credit") in a form
reasonably acceptable to the Landlord and issued by Deutsche Bank Group or
another financial institution ("Issuer") satisfactory to Landlord. The Letter of
Credit shall be in the amount of One Hundred Fifty Thousand Dollars
($150,000.00), name Landlord as the beneficiary thereunder, and provide that
draws thereunder will be honored upon receipt by Issuer of a written statement
signed by Landlord or Landlord's authorized agent


 
36

--------------------------------------------------------------------------------

 
 
stating that Landlord is entitled to draw down on a Letter of Credit pursuant to
the terms of this Lease. Landlord shall be entitled to draw the entire amount
under the Letter of Credit if Tenant does not deliver to Landlord a replacement
letter of credit from Issuer or another financial institution reasonably
satisfactory to Landlord in the amount and form of the initial Letter of Credit
no later than one month before the expiration date of the then existing Letter
of Credit. If an Event of Default occurs under the Lease (after any applicable
notice and cure periods), Landlord shall be entitled to draw upon the Letter of
Credit to the extent required for payment of any Rent or any other sum as to
which there is an Event of Default by Tenant or for any sum which Landlord may
expend or may be required to expend by reason of Tenant's Event of Default in
respect of any of the terms, covenants and conditions of this Lease, including
but not limited to any damage or deficiency accrued before or after summary
proceedings or other reentry by Landlord, including the costs of such proceeding
or reentry and further including, without limitation, reasonable attorney's
fees, (or, only if partial draws are not permitted, the entire amount of the
Letter of Credit). Landlord agrees that the Letter of Credit may also provide
for partial draws by Landlord. It is agreed that Landlord shall always have the
right to draw upon and apply the Letter of Credit, or any part thereof, as
aforesaid, without notice and without prejudice to any other remedy or remedies
which Landlord may have, or Landlord may pursue any other such remedy or
remedies in lieu of drawing upon the Letter of Credit and applying the Letter of
Credit or any part thereof. If Landlord shall draw upon and use, apply or retain
the Letter of Credit in whole or in part, Tenant shall within ten (10) days
after written notice from the Landlord make such further amended Letter of
Credit in form and substance reasonably satisfactory to Landlord as may be
necessary to bring the balance of the Letter of Credit to a sum equal to the
amount of the Security Deposit required to be maintained under this Lease. To
the extent not applied by Landlord pursuant to the provisions of the Lease any
amount drawn under the Letter of Credit shall be held or applied by Landlord as
a Security Deposit. If at any time the Security Deposit is held as cash, then
Tenant may thereafter replace the cash security deposit with a letter of credit
as set forth above.

 
(b)           The Letter of Credit shall be issued and delivered to Landlord
within fifteen (15) business days after complete execution of this Lease by
Landlord and Tenant. If Tenant fails to deliver to Landlord the Letter of Credit
when required, such failure shall constitute an Event of Default under the
Lease.

 
(c)           Tenant shall not assign or encumber or attempt to assign or
encumber the Letter of Credit and neither Landlord nor its successors or assign
shall be bound by any such assignment or encumbrance or attempted assignment or
encumbrance.

 
(d)           If Landlord shall be holding the Letter of Credit as security,
then, in the event of a proposed sale or lease of the Building by Landlord,
Tenant will, upon ten (10) business days' notice, at its sole cost and expense,
cause the issuing bank to consent to the assignment or to issue a substitute
letter of credit on identical terms except for the stated beneficiary, from the
same issuing bank or another bank acceptable to Landlord in Landlord's sole
discretion, naming the new landlord as the beneficiary thereof upon delivery by
Landlord of the then outstanding Letter of Credit.


 
37

--------------------------------------------------------------------------------

 
 
(e)           The holder of any mortgage upon the Building or the Lot shall
never be responsible to Tenant for the Security Deposit or its application or
return unless the Security Deposit shall actually have been received in hand by
such holder.

 
17.7       LANDLORD'S ENFORCEMENT EXPENSES

 
Unless prohibited by applicable law, the Tenant agrees to pay to the Landlord
the amount of all reasonable fees and expenses (including, without limitation,
reasonable attorneys fees and costs) incurred by the Landlord arising out of or
resulting from any Event of Default, irrespective of whether Landlord resorts to
litigation as a result thereof.

 
17.8       NO SURRENDER

 
The delivery of keys to any employee of Landlord or to Landlord's agents or
employees shall not operate as a termination of this Lease or a surrender of the
Premises.

 
17.9       COVENANT OF QUIET ENJOYMENT

 
Subject to the terms and provisions of this Lease and on payment of the Rent,
additional rent, and other sums due hereunder and compliance with all of the
terms and provisions of this Lease, Tenant shall lawfully, peaceably, and
quietly have, hold, occupy, and enjoy the Premises during the term hereof,
without hindrance or ejection by Landlord or by any persons claiming under
Landlord; the foregoing covenant of quiet enjoyment is in lieu of any other
covenant, express or implied.

 
17.10     NO PERSONAL LIABILITY OF THE LANDLORD

 
It is specifically agreed that the obligations of Landlord under this Lease do
not constitute personal obligations of Landlord and that Tenant shall not seek
recourse against the personal assets of Landlord for satisfaction of any
liability with respect to this Lease.
 
17.11     NOTICES
 
Any notice or consent required to be given by or on behalf of either party to
the other shall be in writing and shall be given by mailing such notice or
consent as set forth in Article 1.2 of this Lease, addressed, if to Landlord, at
the address set forth in Article 1.2 of this Lease, and, if to Tenant, at the
address as set forth in Article 1.2 of this Lease, or at such other address as
may be specified from time to time in writing sent to the other party by like
notice
 
Whenever, by the terms of this Lease, notice shall or may be given either to
Landlord or to Tenant, such notice shall be in writing and shall be delivered by
hand or sent by registered or certified mail, postage prepaid or by so-called
"express" mail (such as Federal Express or U.S. Postal Service Express Mail).

 
38

--------------------------------------------------------------------------------

 

17.12     FINANCIAL INFORMATION

 
It is hereby understood and agreed that Tenant will supply to the Landlord, on
an annual basis, a copy of Tenant's audited financial statement within one
hundred and five (105) days following Tenant's fiscal year end, unless such
disclosure is prohibited by law. Any information obtained by Landlord pursuant
to the provisions of this Paragraph shall be treated as confidential, except
that Landlord may disclose such information to its lenders.

 
17.13     RULES AND REGULATIONS

 
The Tenant will observe and comply with the Rules and Regulations as attached
hereto and made a part hereof, including reasonable revisions and additions as
the Landlord may from time to time institute, applicable to and equally enforced
against all tenants of the Building. Where the terms of this Lease and the Rules
and Regulations are in conflict, the Lease shall control.

 
17.14     RIGHT TO MOVE
 
Tenant hereby agrees with Landlord that, upon the request of Landlord made not
more than one time during the Term, as it may be extended, Tenant shall relocate
from the Premises then demised to Tenant under this Lease (the "Original
Premises") to other premises (the "Relocated Premises") within the Building
having a comparable size, utility capacity, view, windowline, buildout quality
and décor, and which Relocated Premises shall be as contiguous as the Original
Premises and shall have similar access to the General Lot. Upon such relocation
the Relocated Premises shall become the Premises demised under this Lease and
wherever the term "Premises" is used herein the same thereafter shall mean and
refer to the Relocated Premises. Landlord shall give Tenant not less than nine
(9) months' notice of Landlord's intention to relocate Tenant. In the event of
any such relocation, Landlord will move Tenant at night or on a weekend to
minimize interference with Tenant's business. Landlord, at its sole cost and
expense, shall perform the partitioning of the Relocated Premises and shall
place the same into substantially equivalent condition to that in which the
Original Premises were in prior to such relocation, including without
limitation, Tenant's painting, carpeting, fixturing and cabling, and Landlord
shall also reimburse Tenant for Tenant's reasonable relocation and moving
expenses in so relocating to the Relocated Premises upon billing therefor from
Tenant, which costs shall include, without limitation, the costs of relocating
furniture, files and equipment, telephone installation, computer wiring and
cabling, and reasonable costs of new stationery and business cards. Tenant shall
not be required to vacate the Original Premises and to relocate to the Relocated
Premises until the Relocated Premises shall be substantially complete subject to
punch list items provided that that Relocated Premises are sufficiently complete
such that Tenant may reasonably conduct its business therein without
interruption. Upon any such relocation, Tenant shall enter into an amendment to
this Lease confirming such relocation, but Tenant's failure to enter into such
amendment shall not affect in any manner the relocation of the Premises demised
under this Lease from the Original Premises to the Relocated Premises. Provided
that if the

 
39

--------------------------------------------------------------------------------

 

relocation space is smaller than the Original Premises, the Rent shall be
proportionately adjusted but no rent adjustment shall be made if the relocation
space is larger than the original Premises.

 
17.15     ESTOPPEL CERTIFICATES.

 
Landlord and Tenant both agree on the Term Commencement Date and from time to
time thereafter, upon not less than fifteen (15) business days' prior written
request by either party to execute, acknowledge and deliver to the other party a
statement in writing, certifying that, as to such party's knowledge, this Lease
is unmodified and in full force and effect, that such party has no defenses,
offsets or counterclaims against its obligations to pay rent and other charges
required under this Lease and to perform its other covenants under this Lease
and that there are no uncured defaults of Landlord or Tenant under this Lease
(or, if there have been any modifications, that this Lease is in full force and
effect, as modified, and stating the modifications, and, if there are any
defenses, offsets, counterclaims or defaults, setting them forth in reasonable
detail), and the dates to which the Rent and other charges have been paid. Any
such statement delivered pursuant to this Section 17.15 may be relied upon by
any prospective purchaser or mortgagee of the property which includes the
Premises, or any prospective assignee of any such mortgagee.

 
17.16        SIGNAGE

 
(a)      Directory Signage. The location and identity of Tenant will be set
forth on the Building directory located in the main lobby, initially at
Landlord's expense. Any subsequent changes requested by Tenant shall be at
Tenant's expense and shall conform to Landlord's standard sign criteria for the
Building.
 
(b)      Tenant Suite Identification Signage. Landlord shall provide a suite
sign at the entrance to Tenant's Premises which shall conform to Landlord's
standard sign criteria for the Building, or as otherwise agreed by Landlord and
Tenant. Any subsequent changes to the aforementioned signage requested by Tenant
after the initial installation by Landlord shall be at Tenant's sole cost and
expense and shall conform to Landlord's standard sign criteria for the Building.
 
(c)      Monument Signage: Tenant shall have the right to install at Tenant's
sole cost and expense a monument sign at the front entrance of the Premises. In
addition, Tenant may install, at Tenant's sole cost and expense, additional
exterior signage, subject to Landlord's approval of the location, size and
design of such sign, which approval shall not be unreasonably withheld,
conditioned or delayed. Any such sign must be in compliance with all applicable
law, and Tenant shall be responsible for obtaining all required permits and
approvals in connection with such sign.
 
17.17     WHEN LEASE BECOMES BINDING
 
Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this Lease for examination and negotiation does not constitute an
offer to lease, a reservation of, or option for the Premises and shall vest no
right in any party. Tenant or anyone claiming under or through


 
40

--------------------------------------------------------------------------------

 

Tenant shall have the rights to the Premises as set forth herein and this Lease
becomes effective as a Lease only upon execution, acknowledgment and delivery
thereof by Landlord and Tenant, regardless of any written or verbal
representation of any agent, manager or employee of Landlord to the contrary.
 
17.18     MISCELLANEOUS

 
Each party hereto has reviewed and revised (or requested revisions of) this
Lease, and therefore any usual rules of construction requiring that ambiguities
are to be resolved against a particular party shall not be applicable in the
construction and interpretation of this Lease or any Exhibits hereto.

 
17.19     ENTIRE AGREEMENT

 
This Lease and the exhibits and any rider attached hereto, set forth all the
covenants, promises, agreements, conditions, representations and understandings
between Landlord and Tenant concerning the Premises and there are no covenants,
promises, agreements, conditions, representations or understandings, either oral
or written between them other than those herein set forth and this Lease
expressly supersedes any proposals or other written documents relating hereto.
Except as herein otherwise provided, no subsequent alteration, amendment, change
or addition to this Lease shall be binding upon Landlord and Tenant unless
reduced to writing and signed by them. Tenant agrees that Landlord and its
agents have made no representations or promises with respect to the Premises, or
the Building of which the Premises are a part, or the Lot, except as herein
expressly set forth.

 
17.20     ROOF TOP RIGHTS

 
Throughout the Term of this Lease, subject to Tenant's compliance at all times
with all applicable law, Tenant shall have the right, in the nature of a
license, to use an area on the roof of the Building (the "Telecommunications
Equipment Space") for Tenant's installation of one satellite dish (the "Telecom
Equipment") which Telecom Equipment shall be for Tenant's use only. The location
of the Telecom Equipment, the plans and specifications for such installation and
any contractors Tenant intends to use to install such equipment shall be subject
to the prior written approval of Landlord, which approval shall not be
unreasonably withheld or delayed. Tenant shall not be charged any additional
Rent in respect of the right granted in this Section 17.20, Landlord shall have
the right to inspect the Telecommunications Equipment Space and the Telecom
Equipment at any time and Tenant shall give Landlord and any governmental
authorities having jurisdiction access thereto at any time for purposes of such
inspections. Tenant shall maintain the Telecommunications Equipment Space and
the Telecom Equipment in good, safe, operating condition. Landlord makes no
representation that the Building or Telecommunications Equipment Space is
suitable for Tenant's use, and Tenant acknowledges that the Telecommunications
Equipment Space will be delivered by Landlord in “AS IS WHERE IS” condition. At
the expiration or earlier termination of this Lease, Tenant shall remove the
Telecom Equipment at Tenant's sole cost and expense and shall repair any damage
caused by the Telecom Equipment or its removal. If at any time Landlord
reasonably determines


 
41

--------------------------------------------------------------------------------

 
 
that the Telecommunications Equipment Space or the Telecom Equipment is not
being maintained in the condition required by this Lease, then without limiting
any other rights and/or remedies of Landlord under this Lease, at law and or in
equity, Landlord shall have the right, (upon notice to Tenant and failure of
Tenant promptly to remedy such situation within five (5) business days of such
notice, or if an emergency exists, immediately) to take such action, at Tenant's
expense, as Landlord reasonably deems necessary to remedy the situation. Tenant
shall pay Landlord, on demand, for all costs and expenses incurred by Landlord
in connection therewith.
 
Throughout the Lease Term, Tenant shall be responsible for securing the
Telecommunications Equipment Space.
 
17.21     NOTICE OF LEASE


 
To the extent permitted by law, the parties agree to execute and record with the
Suffolk Registry of Deeds or file with the Suffolk Registry District of the Land
Court, a Notice of Lease or a Memorandum of Lease, and Tenant agrees to pay all
recording or filing fees in connection with such Notice or Memorandum. The
parties shall not record this Lease with the Suffolk Registry of Deeds.
 
[Signatures on Next Page]


 
42

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this instrument under seal
as of the date set forth in Section 1.2, above.
 
 

 
LANDLORD:
 
Schrafft Center LLC
        /s/ Joanne R. Perrotta     /s/ John J. Roche
WITNESS
   
By:
John J. Roche      
Its:
CEO                      
TENANT:
 
IntraLinks Inc.
          /s/ Rachel J. Holmes    
/s/ Gary Hirsch
WITNESS
   
By:
Gary Hirsch
     
Its:
Senior Vice President & General Counsel
IntraLinks, Inc.

 
 
43

--------------------------------------------------------------------------------

 
 
COMMONWEALTH OF MASSACHUSETTS


COUNTY OF NORFOLK

 
On this 15th day of July, 2008, before me, the undersigned notary public,
personally appeared John J. Roche, Authorized Signatory for Schrafft Center LLC,
proved through me through satisfactory evidence of identification, which was
previously known to me, to be the person whose name is signed on the preceding
or attached document, and acknowledge to me that he signed it voluntarily for
its stated purpose.


/s/ Nancy B. LaPlante                
 
Nancy B. LaPlante
Notary Public
My Commission Expires June 7, 2013
 
 
STATE OF NEW YORK
 
COUNTY OF NEW YORK
 
On this 10th day of July, 2008, before me, the undersigned notary public,
personally appeared Gary Hirsch, SVP & Secretary of IntraLinks, Inc., proved
through me through satisfactory evidence of identification, which was my
personal knowledge, to be the person whose name is signed on the preceding or
attached document, and acknowledge to me that he or she signed it voluntarily
for its stated purpose.
 
/s/ Rachel J. Holmes                          
 
RACHEL J. HOLMES
Notary Public, State of New York
No. 01-HO6177365
Qualified in New York County
My Commission Expires Nov. 13, 2011
 
 
44

--------------------------------------------------------------------------------

 
 
RULES AND REGULATIONS
 
1. The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors and halls shall not be obstructed or encumbered by any Tenant, nor
shall they be used for any purpose other than ingress and egress to and from the
Premises. Landlord shall keep the sidewalks and curbs directly in front of said
Premises, clean and free from ice and snow.


2. No awnings or other projections shall be attached to the outside walls of the
building without the prior written consent of the Landlord. No curtains, blinds,
shades or screens shall be attached to, hung in, or used in connection with, any
window or door of the Premises, without the prior written consent of the
Landlord. Any such awnings, projections, curtains, blinds, shades, screens or
other fixtures used by Tenant (if given the prior written consent of the
Landlord for such use), shall be of a quality, type, design and color, attached
in a manner approved by the Landlord.


3. A building directory will be maintained in the main lobby of the building at
the expense of the Landlord and the number of such listings shall be at the sole
discretion of the Landlord. Except as provided in Section 17.16, no sign,
advertisement, notice or other lettering shall be exhibited, inscribed, painted
or affixed by any Tenant on any part of the outside or inside of the Premises or
building, without the prior written consent of the Landlord. In the event of
violation of the foregoing by any Tenant, Landlord may remove same without any
liability and may charge the expense incurred by such removal to any Tenants
violating this rule. Interior signs on doors and directory tablet shall be
inscribed, painted or affixed for each Tenant, with respect to interior signs,
at Tenant's expense, and shall be of a size, color and style reasonably
acceptable to the Landlord.


4. The sashes, sash doors, skylights, windows and doors that reflect or admit
light and air into the halls, passageways or other public places in the building
shall not be covered or obstructed by any Tenant, nor shall any bottles, parcels
or other articles be placed on the windowsills.
 
5. No show cases or other articles shall be put in front of, or affixed to any
part of the exterior of the building, nor placed in the halls, corridors,
vestibules or fire escapes, without the prior written consent of the Landlord.


6. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags or other substances shall be thrown therein. All damages resulting
from any misuses of the fixtures shall be borne by the Tenant who, or whose
servants, employees, agents, visitors, or licensees, shall have caused same.


7. Except as otherwise expressly set forth in the Lease, Tenant shall not mark,
paint, drill into, or in any way deface any part of the Premises or the building
of which they form a part. No boring, cutting or stringing of wires shall be
permitted, except with the prior written consent of Landlord, which consent
shall not be unreasonably withheld, conditioned or delayed and as the Landlord
may direct. No Tenant shall lay linoleum, or other similar floor covering, so
that the same shall come in contact with the floor of the Premises, and, if
linoleum or other similar floor covering is
 
 
45

--------------------------------------------------------------------------------

 
 
desired to be used, an interlining of builder's deadening felt shall be first
affixed to the floor by a paste or other material, soluble in water, the use of
cement or other similar adhesive material being expressly prohibited.


8. No bicycles, vehicles or animals of any kind shall be brought in or kept
about the Premises, and no cooking shall be done or permitted by Tenant on said
Premises, except in the kitchen located within the Premises. No Tenant shall
cause or permit any unusual or objectionable odors to be produced upon or
permeate from the Premises.


9. No space in the building, except as provided in individual Leases, shall be
used for manufacturing, for the storage of merchandise, or for the sale of
merchandise, goods or property of any kind at auction.


10. No Tenant shall make, or permit to be made, any unsettling or disturbing
noises or disturb or interfere with occupants of this or neighboring buildings
or premises' or those having business with them, whether by the use of any
musical instrument, radio, talking machine, unmusical noise, whistling, singing,
or in any other way. No Tenant shall throw anything out of doors, windows,
skylights or down the passageways.


11. No Tenant, nor any of Tenant's servants, employees, agents, visitors or
licensees, shall at any time bring or keep upon the Premises any flammable,
combustible or explosive fluid, chemical and substance, except in such minimal
amounts as routinely kept for office use.


12. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any Tenant, nor shall any changes be made in existing locks
or the mechanism thereof. Each Tenant must, upon the termination of his tenancy,
return to the Landlord, all keys for stores, offices and toilet rooms, either
furnished to, or otherwise procured by, such Tenant, and in the event of the
loss of any keys so furnished, such Tenant shall pay the Landlord the cost
thereof.
 
13. All removals, or the carrying in or out of any safes, freight, furniture or
bulky matter of any description must take place during the hours which the
Landlord or its agents may determine from time to time. The Landlord reserves
the right to inspect all freight to be brought into the building and to exclude
from the building, all freight which violates any of these Rules and Regulations
or the Lease of which these Rules and Regulations are a part.
 
14. No Tenant shall occupy or permit any portion of the Premises leased to him
to be occupied for the possession, storage, manufacture or sale of liquor,
narcotics, or as a barber or manicure shop.


15. Landlord shall have the right to prohibit any advertising by any Tenant
which, in Landlord's opinion, tends to impair the reputation of the building or
its desirability as a building for offices, and upon written notice from
Landlord, Tenant shall refrain from or discontinue such advertising. Except for
purposes of identifying Tenant's address, Tenant shall not use the name of the
building or its owner in any advertising without the express written consent of
the Landlord.
 
 
46

--------------------------------------------------------------------------------

 
 
16. No food or beverage shall be carried in the public halls and elevators of
the buildings, except in closed containers.


17. The Premises shall not be used for lodging or sleeping or for any immoral or
illegal purpose.


18. Canvassing, soliciting and peddling in the building is prohibited and each
Tenant shall cooperate to prevent the same by notifying the Landlord. Landlord
reserves the right to inspect any parcel or package being removed from the
building by Tenant, its employees, representatives and business invitees.


19. There shall not be used in any space or in the public halls of any building,
either by a Tenant or by jobbers or others in the delivery of or receipt of
merchandise, any hand trucks, except those equipped with rubber tires and side
guards.
 
 
47

--------------------------------------------------------------------------------

 
 
EXHIBIT A

Floor Plans

See Plan attached hereto.
 
 
48

--------------------------------------------------------------------------------

 
 
[c1.jpg]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1
 
Legal Description of the Lot
 
That certain parcel of land situated in that part of Boston, formerly
Charlestown, in the County of Suffolk and Commonwealth of Massachusetts, bounded
and described as follows:
 
Westerly by the easterly line of Alford Street, thirty-six and 09/100 (36.09)
feet;
 
Northwesterly three hundred sixty-six and 10/100 (366.10) feet; and
 
Northeasterly twenty-five (25) feet by land now or formerly of the City of
Boston; and
 
Southeasterly by land now or formerly of W. F. Schrafft & Sons Corporation three
hundred ninety-two (392) feet.
 
All of said boundaries are determined by the Court to be located as shown on a
plan drawn by George H. Gilboy, Surveyor, dated September 26, 1950, as modified
and approved by the Court, filed in the Land Registration Office as plan no.
22682-A, a copy of a portion of which is filed with Certificate of Title No.
53965.
 
Also another certain parcel of land situated in that part of Boston, formerly
Charlestown, bounded and described as follows:
 
Southwesterly by Main Street, five and 28/100 (5.28) feet;
 
Southwesterly by Lot 3 as shown on a plan hereinafter mentioned, two hundred
seventy-five and 18/100 (275.18) feet;
 
Northwesterly by land now or formerly of W. F. Schrafft & Sons Corp. and the
City of Boston, one thousand two hundred twenty-nine and 70/100 (1229.70) feet
more or less, to low water line in Mystic River, or so far as the line of
private ownership may extend.
 
Northeasterly by Mystic River;
 
Southeasterly by land now or formerly of Joseph E. Bartlett, eight hundred nine
and 34/100 (809.34) feet more or less, to low water line in Mystic River, or so
far as the line of private ownership may extend;
 
Southerly by curved line, five hundred thirty-one and 82/100 (531.82) feet;
 
Southeasterly by two lines measuring respectively twenty-six and 81/100 (26.81)
feet and thirty-six and 72/100 (36.72) feet; and
 
 
49

--------------------------------------------------------------------------------

 
 
Southerly again three hundred two and 95/100 (302.25) feet; all by land now or
formerly of the Boston and Maine Railroad.
 
All of said boundaries, except low water line, are determined by the Court, to
be located as shown on subdivision plan No. 13452-C, drawn by Massachusetts
Department of Public Works, E. F. Sawyer, Office Engineer, dated October 9,
1950, as approved by the Court, filed with Certificate of Title No. 53196 and
said land is shown as lot four (4) on said plan.
 
 
50

--------------------------------------------------------------------------------

 
 
EXHIBIT B
Construction Work Letter


Exhibit B-1, Exhibit B-2 and Exhibit B-3, attached hereto
 
 
51

--------------------------------------------------------------------------------

 
 
EXHIBIT B-l

Construction
 
A.           Substantial Completion.      For the purposes hereof, the
Landlord's Work shall be deemed to be substantially complete on the date that
(i) Landlord's Work, as defined in Paragraph B hereof, has been completed and
all construction debris has been removed from the Premises except for items of
work and adjustment of equipment and fixtures which can be completed after
possession has been taken without causing substantial interference with the
performance of Tenant's Work or Tenant's business operations (i.e., so-called
"punch list" items), which "punch list" items (a) shall be designated jointly by
Tenant and Landlord, and (b) Landlord shall complete within thirty (30) business
days (except for Special Work), (ii) Tenant has received from the Landlord a
certificate stating that substantial completion of the Landlord's Work has
occurred in accordance with clause (i) of this Paragraph, and (iii) the Premises
has been delivered to Tenant.


B.           Landlord's Work.     For the purposes of determining substantial
completion, "Landlord's Work" shall be defined as all work shown on the Plans as
defined in Paragraph D hereof, but shall not include special work (i.e.,
long-lead items) requested by Tenant after the date of this Lease (the "Special
Work"), or changes made by Tenant after the Plans have been approved by Landlord
and Tenant. Landlord agrees to identify such Special Work for Tenant as soon as
reasonably practical and shall give Tenant the option of substituting
alternative materials of similar quality. Landlord's Work shall be constructed
in compliance with all applicable codes and shall be performed in a first-class
manner. All materials shall be consistent with "building standard materials".


The Plans shall include the following items of Landlord's Work:


Built-out specifications attached hereto as Exhibit B-2, including building
standard finishes and fixtures, offices, conference room(s), reception area,
file/copy room, server/printer room, kitchen/break room, electrical needs for
offices and furniture systems, new carpet and paint throughout, millwork, HVAC
zoning and/or re-ducting as needed, ceiling tiles and grid as needed, lighting
as needed, repair or replace window coverings, and ADA and/or fire/life safety
modifications as required.


Landlord's Work would include:
(i)        9 new private offices
(ii)      Electrical drops for wiring for the cubicles shown on the Plan (it
being understood that
Tenant is responsible for whips and final hook up for up to 127 cubicles as
shown on Exhibit B-3)
(iii)      Segregated ("Chinese Walled") area with 11 cubicles
(iv)      Large Kitchen with game area
(v)       Server Room with supplemental air conditioning
(vi)      Storage area
(vii)     Large Conference Room for 25 people
(viii)    One existing Interview Room
 
 
52

--------------------------------------------------------------------------------

 

(ix)      One Team Room


C.           Payment for Work.  Landlord shall pay for all costs of Landlord's
Work (except as set forth below). If (A) Tenant makes any changes after the
Plans have been approved by Landlord and Tenant, or (B) the scope of the
Landlord's Work exceeds the scope of the Landlord's Work set forth above because
of a request made by Tenant, and (C) the cost of Landlord's Work will be
increased thereby (collectively, "Tenant Costs"), then Tenant shall pay to
Landlord within ten (10) days of demand the net amount of any increase in the
cost of Landlord's Work resulting from the applicable change. In addition,
Landlord shall provide Tenant with an estimate for the costs of the installation
of the side-light glass and the shower shown on the Plans, and Tenant shall,
within five (5) business days, either approve or disapprove of the estimate. If
Tenant approves such costs, Tenant shall pay to Landlord the additional cost of
the installation of the side-light glass and the shower shown on the Plans, the
cost of which shall also be considered Tenant Costs. If Tenant fails to approve
such costs, then Landlord shall not be obligated install the side-light glass
and the shower shown on the Plans. Tenant Costs shall include overhead and
profit to the Landlord in an amount not exceeding 8% of such Tenant Costs.
 
D.           Plans.
A full and complete set of the plans and specifications for Landlord's Work (the
"Plans") are attached hereto as Exhibit B-3. In the event of a conflict between
the Plans and this Exhibit B-1, the Plans shall control.


E.           Performance of Work.  Except for demolition work (which may be
performed prior to the Landlord's Work in the Server and Electrical Room),
Landlord agrees to commence construction of Landlord's Work in the Server and
Electrical Room prior to commencing construction on other Landlord's Work.
Landlord agrees to use commercially reasonable efforts to substantially complete
the Landlord's Work in the Server and Electrical Room on or before October 15,
2008 and to substantially complete the remaining Landlord's Work on or before
January 1, 2009 (the "Anticipated Completion Date"). If Tenant (i) fails or
omits to supply additional information which may be requested, or fails to
approve requests for change orders or in giving authorizations or materially
interferes with the performance of Landlord's Work in the exercise of its rights
pursuant to Paragraph G hereof, or (ii) changes the scope of Landlord's Work or
requests change orders which because of the process for approval therefor or the
additional time to perform the work or obtain the materials delay the
performance of Landlord's Work and Landlord gives Tenant written notice of such
delay, or (iii) fails to deliver this Lease, executed by Tenant, with final
plans for Landlord's Work attached, to Landlord by July 15, 2008 ((i), (ii) and
(iii) collectively, "Tenant Delays"), then the Rent Commencement Date shall be
deemed to have occurred as of the date the Rent Commencement Date would have
occurred in accordance with the terms hereof, but for such Tenant Delays, even
if Premises are not, in fact, actually ready for Tenant's occupancy. Landlord
agrees to use reasonable efforts to accelerate construction or reschedule
certain portions of the Landlord's Work to make up for lost time due to any
delays, provided that Landlord shall not be required to incur additional costs
as a result thereof and any overtime costs incurred by Landlord as a result of
accelerating construction due to Tenant Delays shall be Tenant change orders.
 
 
53

--------------------------------------------------------------------------------

 

Landlord agrees to give Tenant notice of any anticipated Tenant Delays (or
increased costs) as soon as reasonably practicable and shall give Tenant its
good faith estimate of the estimated net increase in time and cost which would
result from the change. Tenant shall have the right to withdraw the change order
if it does not accept the impact of the delay or price increase, provided that
Tenant shall nonetheless be responsible for any increase in time and cost which
results from the request for such change.


F.           Tenant's Work.  Tenant shall contract with cabling and wiring
contractors to install cable and wiring and other specialty trades, provided
Tenant's contractors shall cooperate and coordinate their work with the general
contractor for Landlord's Work (which schedule shall be as set by said general
contractor), and shall comply with reasonable, non-discriminatory rules and
regulations, in an "open-shop" capacity. All Tenant contractors shall be subject
to the supervision and authority of Landlord's job superintendent. Tenant will
be responsible for its voice, data, security systems (except that Landlord shall
give Tenant a $200 credit toward Tenant's security system) and other cabling
requirements racking systems and in-rack sprinklering and Landlord's Work shall
not include the same. Tenant shall have the right to enter the Premises from the
date of Lease execution, upon at least twenty-four (24) hours' notice to
Landlord, to install cabling, furniture, fixtures and equipment. Any such early
entrance shall be at Tenant's sole risk, shall not interfere with the
performance of Landlord's Work and shall be subject to all of the terms of this
Lease except the payment of Rent. Notwithstanding anything herein to the
contrary, Tenant shall be responsible for the purchase and installation of the
cubicles shown on the Plan (except for the electrical drops for such cubicles
described in Section B(ii) above).


G.           Tenant's Contractors.   In the event that Tenant engages any
separate contractors in the initial construction of the Premises including,
without limitation, for the purposes of performing the work described in
Paragraph G above, Tenant and Tenant's contractors shall cooperate in all ways
with Landlord's contractors to avoid any delay to the work being performed by
Landlord's contractors or conflict in any other way with the performance of such
work, or any damages which might occur to any work or materials to be installed
by Landlord's Contractors in the Premises.


H.       Acceptance of Work.   Tenant shall be conclusively deemed to have
agreed that Landlord has performed all of its obligations under this Exhibit B
unless not later than thirty (30) days after the Term Commencement Date, Tenant
shall give Landlord written notice specifying the respects in which Landlord has
not performed any such obligation and Landlord shall promptly remedy any
physical defect in Landlord's Work within or affecting the Premises of which
Tenant gives Landlord written notice within one (1) year of the date on which
Landlord's Work is Substantially Complete or, if such Landlord's Work is subject
to a warranty or guaranty with a longer term, within such term.
 
I.        Rights and Remedies.   Landlord shall have the same rights and
remedies which Landlord has upon the nonpayment of Base Rent and Additional Rent
due under this Lease for nonpayment of any amounts which Tenant is required to
pay to Landlord or Landlord's contractor in connection with the construction and
initial preparation of the Premises (including,
 
 
54

--------------------------------------------------------------------------------

 


without limitation, any amounts which Tenant is required to pay in accordance
with this Exhibit B hereof) or in connection with any construction in the
Premises performed for Tenant by Landlord, Landlord's contractor or any other
person, firm or entity after the Term Commencement Date.
 
 
55

--------------------------------------------------------------------------------

 


EXHIBIT B-2
 
Specifications for Landlord's Work
 
Approved building standard finish specifications
 
1.
Carpet - Shaw Industries Commercial lines of cut piles, loop piles and carpet
tiles

2.
Vinyl Base - Johnsonite - all standard colors

3.
Vinyl Tile - Tarkett - all standard colors

4.
Paint - Sherwin Williams - all colors in egg shell finish

5.
Doors - Solid Oak with Oak trim

6.
Cabinets - Standard White Melamine

7.
Countertops - Wilsonart laminates - standard colors

8.
Faucets - Symmons

9.
HVAC Units - Carrier

10.
Window Blinds - bronze perforated vertical

11.
Ceiling Tiles - 2X4 or 2X2 white

12.
Ceiling Lights - 2X2 or 2X4 T-8 parabolic fixtures

13.
Keys, Cores and Unit Signage must be ordered thru the Flatley Company

 
 
56

--------------------------------------------------------------------------------

 

EXHIBIT B-3
 
Construction Plans
 
See Plans attached hereto.
 
 
57

--------------------------------------------------------------------------------

 
 
[c2.jpg]


 
 

--------------------------------------------------------------------------------

 
 
[c3.jpg]


 
 

--------------------------------------------------------------------------------

 
 
[c4.jpg]


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C

TERM COMMENCEMENT DATE AGREEMENT


 
To be attached to and made a part of that certain Lease Agreement
dated                                   by and between Schrafft Center LLC, as
Landlord, and IntraLinks, Inc., as Tenant.


Relative to the Premises constituting approximately 19,575 rentable square feet
of floor area comprising the Annex Building located in The Schrafft Center, 529
Main Street Charlestown, MA, and more specifically referred to in the
above-mentioned Lease, our records indicate the following pertinent information
with regard to same:
 
Occupancy Date:
 
Term Commencement Date:
 
Actual Term Dates:
 
Rent Commencement Date:


 
If you concur with the above, please acknowledge by signature below, retaining
one (1) copy of this Agreement for your files and returning the other to my
attention, at your earliest possible convenience.
 
 
58

--------------------------------------------------------------------------------

 

Should this Term Commencement Date Agreement not be executed and returned to
Landlord within thirty (30) days of its receipt by Tenant, said dates as
specified herein shall hereby be deemed assented to by the Tenant.


Sincerely yours,


 
Lease Administration
COMMERCIAL/INDUSTRIAL DIVISIONS


 
cc:
 
CERTIFIED MAIL - RETURN RECEIPT REQUESTED
 
 
The foregoing is hereby acknowledged and agreed.
 
 
TENANT:
 
IntraLinks, Inc.
                  WITNESS  
By:
     
Its:
             
Duly Authorized
 

 
 
59

--------------------------------------------------------------------------------

 
 